UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,

                 Plaintiff,

          v.                                                Civil Action No. 12-1905 (RDM)

    SUM OF $70,990,605, et al.,

                  Defendants.


                              MEMORANDUM OPINION AND ORDER

         This is an in rem action seeking forfeiture of assets held at three U.S. banks by or for the

benefit of the Afghanistan International Bank (“AIB”), the Emirates NBD Bank (“Emirates

Bank”), and Bank Alfalah. Those assets, which the United States has seized, correspond to

amounts previously deposited in overseas accounts at those banks in the names of three Afghan

companies. The United States alleges that the funds deposited in the overseas accounts were

fraudulently obtained as payment for transportation of U.S. military supplies in Afghanistan by

Hikmatullah Shadman (“Shadman”), his associates, and companies he controls. Shadman, his

two brothers, and four companies that they control (collectively, the “Shadman Claimants”) have

filed claims asserting their interest in or rights to the defendant assets.1 Dkt. 24. AIB has also

filed a claim asserting its interest in some of these assets. Dkt. 41. Neither Emirates Bank nor

Bank Alfalah has filed a claim.



1
  The Shadman Claimants include Hikmatullah Shadman; his companies Hikmat Shadman
Logistics Services and Hekmat Shadman General Trading, LLC; his brothers Rohullah Faizy and
Najibullah Sadullah (who is also known as “Yaser Elham,” see Dkt. 24 at 5); and their
companies, Everest Faizy Logistics Services and Faizy Elham Brothers, Ltd. See Dkt. 24 at 5, 8,
11.
       Four motions are currently before the Court. First, the United States moves to strike the

Shadman Claimants’ claims to the defendant assets that correspond to the funds previously

deposited at AIB and Bank Alfalah. Dkt. 234. Second, it also moves to strike the claims of

Shadman’s brothers and two companies that they control on the ground that each of these

claimants is allegedly a “straw owner” for Shadman and thus lacks any cognizable interest in the

funds. Dkt. 182. Third, the Shadman Claimants move to dismiss the action and for release of

the seized assets, arguing that a bilateral agreement between the United Sates and the Islamic

Republic of Afghanistan commits resolution of the present dispute exclusively to diplomatic

channels. Dkt. 274. Finally, the Shadman Claimants move for summary judgment on grounds

of international comity and the act of state doctrine. Dkt. 138.

       For the reasons explained below, the Court will GRANT the motion of the United States

to strike the Shadman Claimants’ claims with respect to the defendant funds that correspond to

the funds previously deposited at AIB and Bank Alfalah; will DENY without prejudice the

motion of the United States to strike the remaining claims of Shadman’s brothers and their

companies; and will DENY both of the Shadman Claimants’ motions.

                                       I. BACKGROUND

A.     Commencement of the Action and Seizure of Funds in Afghanistan

       The United States commenced this in rem civil forfeiture action on November 20, 2012,

by filing a verified complaint for forfeiture against $77,920,605 located in two accounts

(xxxxxxxxxxx7810 and xxxxxxxxxxx8613) at AIB in Afghanistan. Dkt. 3 at 3, ¶ 7. The ’7810

account was held in the name of Hikmat Shadman Logistics Services Company, and the ’8613

account was held in the name of Faizy Elham Brothers, Ltd. Id. According to the United States,

the funds held in those accounts were the unlawful proceeds of a scheme to defraud the United



                                                 2
States. In particular, the United States alleges that it “paid contractors and subcontractors

through the North Atlantic Treaty Organization (NATO) to resupply U.S. military forces

operating in Afghanistan,” Dkt. 193-2 at 5, ¶ 12; that one of these subcontractors was Hikmat

Shadman Logistics Services Company, id. at 6, ¶ 20, which Shadman owns, id. at 8, ¶ 24; and

that Shadman and others enriched themselves and Hikmat Shadman Logistics Services Company

by “falsif[ying] contracting documents, st[ealing] fuel from the United States, mak[ing] bribe

and gratuity payments, fraudulently inflat[ing] prices, and caus[ing] the United States to be

invoiced and to make payments of at least $77,920,605 to” the ’7810 and ’8613 AIB bank

accounts for “fraudulent” work requests, id. at 6–7, ¶ 20.

       On December 10, 2012, this Court issued arrest warrants in rem for the assets deposited

with AIB in the ’7810 and ’8613 accounts, see Dkt. Entry of Dec. 10, 2012, and those warrants

were transmitted to the government of Afghanistan pursuant to a mutual legal assistance request

under the United Nations Convention Against Corruption, Dkt. 225 at 18, ¶ 51. The requests for

assistance were received by the government of Afghanistan in late December 2012, and, in mid-

January 2013, AIB froze the ’7810 and ’8613 accounts at the direction of the Office of the

Attorney General of Afghanistan. Id. at 18, ¶¶ 52–53; Dkt. 41 at 2, ¶ 3. By the middle of March

2013, however, the Office of the Attorney General of Afghanistan changed course and instructed

AIB to release the frozen funds, Dkt. 138-5 at 2; Dkt. 41 at 2, ¶ 4, and, in April 2013, the Central

Bank of Afghanistan “advised AIB that it could not block any corporate or individual account

related to Shadman,” Dkt. 41 at 2, ¶ 5. The Afghan Attorney General subsequently informed the

United States “that Afghanistan would not comply with the United States’ mutual legal

assistance request for enforcement of the restraint against the defendant AIB bank accounts.”




                                                 3
Dkt. 225 at 19, ¶ 55. In a letter sent to the U.S. Attorney General months later, the Afghan

Attorney General recounted that, at the request of the United States, he

       arrested Mr. Shadman, froze his bank accounts and submitted the case to senior
       prosecutors. The assigned delegation [of Afghan prosecutors then] asked for
       supportive evidence to the accusations from the US legal and judicial bodies, but
       the legal and judicial bodies remained unanswered due to lack of binding reasons
       and evidence. As a result of broad and extensive investigation and review of the
       . . . allegations [against Shadman] and other information related to the case, [the
       Attorney General of Afghanistan] considered the accusations illegal and baseless
       based on the judicial findings of the prosecutors with respect to Mr. Shadman’s
       [i]nnocence. [The prosecutors’] determination was approved by . . . the Attorney
       General Office of the Islamic Republic of Afghanistan.


Dkt. 138-3 at 3. Based on this “determination,” the Afghan Attorney General concluded that the

seizure of Shadman’s bank accounts was illegal and ordered that the “accounts” be released. Id.

That determination was, in his view, “final in accordance with the applicable laws of”

Afghanistan and not subject to appeal. Id.

B.     Seizure of Funds in the United States

       Shortly after Afghanistan released the previously frozen accounts, Shadman began to

transfer money out of AIB, including to accounts at Bank Alfalah and Emirates Bank held in the

names of Hikmat Shadman Logistics Services Company, Hekmat Shadman General Trading

LLC, Everest Faizy Logistics Services, and Yaser Elham. Dkt. 225 at 19–26, ¶¶ 54–87. In light

of these developments, on May 3, 2013, the United States filed an amended, verified complaint

under seal against certain assets held in U.S. “interbank accounts” on behalf of AIB and the other

foreign banks to which Shadman had transferred the funds previously deposited in the AIB

accounts, and it obtained seizure warrants for the funds held in these U.S. accounts. Id. at 19,

¶ 57. Then, after the United States learned of additional funds transferred from AIB to Emirates

Bank and Bank Alfalah, it filed a second amended, verified complaint, and obtained warrants for



                                                 4
the seizure of funds held in U.S. interbank accounts on behalf of Emirates Bank and Bank

Alfalah. Id. at 19–20, ¶ 58.

        In order to seize the funds, the United States invoked 18 U.S.C. § 981(k), which provides

in relevant part:

        If funds are deposited into an account at a foreign financial institution . . . and that
        foreign financial institution . . . has an interbank account in the United States with
        a covered financial institution . . . , the funds shall be deemed to have been deposited
        into the interbank account in the United States, and any restraining order, seizure
        warrant, or arrest warrant in rem regarding the funds may be served on the covered
        financial institution, and funds in the interbank account, up to the value of the funds
        deposited into the account at the foreign financial institution . . . , may be restrained,
        seized, or arrested.

In general, to take advantage of this procedure, the United States need not “establish that the

funds are directly traceable to the funds that were deposited into the foreign financial

institution.” 18 U.S.C. § 981(k)(2). But, because the funds held in the U.S. interbank account

are deemed to be the same funds deposited in the foreign account, the owner of the foreign funds

may contest the forfeiture. Id. § 981(k)(3). If the foreign financial institution demonstrates that

it had discharged its obligation to the foreign depositor before the funds were seized, however,

the nexus to the foreign depositor dissolves, and the foreign financial institution is instead

“deemed” to be the owner of the funds held in the interbank account. Id. § 981(k)(4)(B)(ii)(II).

        The currently operative third amended complaint2 names five defendant U.S. interbank

accounts:

        (a)     All funds held by or for the benefit of Afghanistan International Bank at
                Standard Chartered Bank, New York, of an amount up to but not to exceed


2
  The Court granted the United States leave to file a third amended verified complaint on August
6, 2015. That complaint differs from the second amended verified complaint in one relevant
respect: The second amended verified complaint was directed at an amount not to exceed
$10,100,000 held in AIB’s U.S. interbank account, Dkt. 15 at 4, ¶ 6(a), while the third amended
verified complaint reduced this amount to $4,330,287.03, Dkt. 225 at 3, ¶ 8(a). As the United


                                                    5
              $4,330,287.03 of the total sum of any funds held in any account at
              Afghanistan International Bank controlled by or for the benefit of
              Hikmatullah Shadman, including, but not limited to, account number
              xxxxxxxxxxx7810, in the name of Hikmat Shadman Logistics Services
              Company, account number xxxxxxxxxx8613, in the name of Faizy Elham
              Brothers, Ltd., and account number xxxxxxxxxxxx5115 in the name of
              Everest Faizy Logistics Services;

       (b)    All funds held by or for the benefit of Emirates NBD Bank at Deutsche
              Bank Trust Company Americas, of an amount up to, but not to exceed, $45
              million of the total sum of any funds transferred on or after November 20,
              2012, from Afghanistan International Bank account number
              xxxxxxxxxxx7810, in the name of Hikmat Shadman Logistics Services
              Company to any account at Emirates NBD Bank controlled by or for the
              benefit of Hikmatullah Shadman, including but not limited to, account
              number xxxxxxxxxxxxxxxxxxx2002 in the name of Hekmat Shadman
              General Trading LLC;

       (c)    All funds held by or for the benefit of Emirates NBD Bank at Deutsche
              Bank Trust Company Americas of [an] amount up to, but not to exceed, $4
              million of the total sum of any funds transferred on or after November 20,
              2012, from Afghanistan International Bank account number
              xxxxxxxxxxx7810, in the name of Hikmat Shadman Logistics Services
              Company to any account at Emirates NBD Bank in the name of Yaser
              Elham;

       (d)    All funds held by or for the benefit of Bank Alfalah at Habib American
              Bank, of an amount up to, but not to exceed, $2,999,977 of the total sum of
              any funds transferred on or after November 20, 2012, to Bank Alfalah
              account number xxxx0241 in the name of Everest Faizy Logistics Services
              from Afghanistan International Bank account number xxxxxxxxxxxx5115
              in the name of Everest Faizy Logistics Services; and

       (e)    All funds held by or for the benefit of Bank Alfalah at Habib American
              Bank, of an amount up to, but not to exceed, $949,164 of the total sum of
              any funds transferred on or after November 20, 2012, from Afghanistan
              International Bank account number xxxxxxxxxxx7810, in the name of
              Hikmat Shadman Logistics Services Company to any account at Bank


States has explained, AIB demonstrated that it had only $4,330,287.03 on deposit in the accounts
allegedly controlled by Shadman at the time of the most recent seizure, and, accordingly, the
United States agreed to release $5,769,712.97 of the funds originally seized in AIB’s interbank
account. Dkt. 234 at 5 n.3; see also Dkt. 26 (Notice of Partial Voluntary Dismissal).

                                               6
               Alfalah controlled by or for the benefit of Hikmatullah Shadman, including
               but not limited to Bank Alfalah account number xxxx0238 in the name of
               Hikmat Shadman Logistics Services.

Dkt. 225 at 3–4, ¶¶ 8(a)–(e). Pursuant to arrest warrants issued by this Court, the United States

seized all of these funds. Dkt. 23.

C.     Responses From the Islamic Republic of Afghanistan

       The seizure of the funds held in the U.S. interbank accounts did not, however, end

proceedings in Afghanistan. Sometime before mid-June 2013, Shadman contacted the President

of Afghanistan, Hamid Karzai, to complain about a host of alleged abuses by the United States.

Dkt. 138-6 at 5. Of relevance here, Shadman complained that, despite the prior “declar[ation]”

of his “innocen[ce]” by the Afghan Attorney General, the United States had blocked “his bank

accounts inside and outside the country.” Id. at 10. In response, President Karzai convened a

meeting in his capacity as “Chairman of the Legal and Judicial Committee of the Islamic

Republic of Afghanistan” to consider Shadman’s claims. Dkt. 84-1 at 19. As explained by the

Afghan Attorney General, the Legal and Judicial Committee is “the highest legal and judicial

decision-making body in the country.” Id. at 6. As constituted to consider Shadman’s

complaints, the Committee included, among others, President Karzai and Afghanistan’s Chief

Justice, Minister of Justice, Attorney General, Acting General Director of the National

Directorate of Security, and Director of the Central Bank. Id. at 19.

       On January 8, 2014, “[a]fter every member of the [C]ommittee shared [his] comments,”

the Committee “decided that the bank accounts of Hekmatullah Shadman should be released

inside the country” and that Shadman’s case “should be assessed by the Supreme Court of the”

Islamic Republic of Afghanistan. Id. at 20 (emphasis added). In addition, the Committee

concluded that, “in cooperation with the Attorney General[’s] Office and the Ministry of Foreign



                                                 7
Affairs, necessary and lawful measures should be adopted and return of the case should be

requested for assessment from the court in Washington, DC,” id.—that is, from this Court. And,

finally, the Committee directed that “similar cases”—that is, “legal disputes” between citizens of

Afghanistan and “foreign forces”—“should be submitted to the Supreme Court [of Afghanistan]

and[,] after assessment and conclusion, the Supreme Court and the” Attorney General and the

Minister of Foreign Affairs “should take practical action in light of the applicable laws in the

country to resolve such cases.” Id.

       Consistent with the Committee’s directive, the Afghan Attorney General wrote to the

U.S. Attorney General on February 11, 2014, to request that the United States dismiss the action

pending before this Court “because of conflict amongst laws” and that it “releas[e]” the seized

funds held in the interbank accounts in the United States. Dkt. 138-3 at 3–5. In response, the

U.S. Department of Justice declined to comment on a pending lawsuit. Dkt. 274-1 at 79. And,

as contemplated by the Afghan Legal and Judicial Committee, the Supreme Court of Afghanistan

subsequently issued a decision addressing aspects of Shadman’s case. In particular, Bank

Alfalah had brought suit against Shadman and one of his brothers, seeking compensation for the

losses incurred by the bank due to the U.S. seizure of the $3,939,141 from Bank Alfalah’s

interbank account in the United States. Dkt. 212-3 at 4. Shadman and his brother

counterclaimed, apparently seeking a “tax” for “lack of proof,” id., and “damages caused” to

Shadman and his brother by the previous “act of blocking . . . their accounts by [Bank] Alfalah.”

Id. at 21. All agreed that, by this time, Bank Alfalah had released any funds deposited by the

Shadman Claimants. The primary commercial court of Kabul ruled in favor of Shadman and his

brother on both Bank Alfalah’s claim and their counterclaims, id., and the appellate court and

then the Supreme Court of Afghanistan affirmed, id.; Dkt. 212-5 at 9–10. As a result, the



                                                 8
Afghan courts have conclusively held that Bank Alfalah is not entitled to recover from Shadman

or his brother for any losses it has sustained due to the seizure of the funds held in Bank

Alfalah’s U.S. interbank account, notwithstanding Bank Alfalah’s release of the $3,939,141

deposited by the Shadman Claimants, Dkt. 212-1 at 4, and notwithstanding that the sole basis

asserted by the United States for seizing the interbank account funds is the alleged wrongdoing

by Shadman and his associates.

       Finally, the government of Afghanistan has recently informed the United States that, in

its view, an agreement between the two nations bars this Court—and any other court—from

resolving the pending dispute. The question of jurisdiction over civilian contractors working in

support of the U.S. mission in Afghanistan has long been a bone of contention. In 2002, the

Interim Administration of Afghanistan and the International Security Assistance Force (“ISAF”)

entered into a Military Technical Agreement (“MTA”). Dkt. 274-1 at 8–21. Under Annex A of

the MTA, “[t]he ISAF and supporting personnel” were “subject to the exclusive jurisdiction of

their respective national elements in respect of any criminal or disciplinary offenses . . .

committed by them on the territory of Afghanistan.” Id. at 16. According to the Shadman

Claimants’ expert, this was understood to mean that U.S. contractors and their employees were

subject to the jurisdiction of their country of citizenship. Dkt. 274-1 at 5, ¶ 8 (Anar Aff.). When

it came time to negotiate a new agreement, according to this expert, “jurisdiction was a sticking

point for Afghanistan,” which “perceived” that U.S. forces and their security contractors engaged

in “abuses . . . against the population” of Afghanistan “without Afghanistan’s consent or

involvement.” Id. at 3, ¶¶ 5–6 (Anar Aff.). The United States, on the other hand, was not

prepared to subject its military and civilian employees to Afghan jurisdiction. Id. at 3, ¶ 5 (Anar

Aff.). As a result, a compromise was struck in the new agreement, which took effect on January



                                                  9
1, 2015. Under that agreement—the “Security and Defense Cooperation Agreement Between the

Islamic Republic of Afghanistan and the United States of America” or the “Bilateral Security

Agreement” (“BSA”)—the United States retained “the exclusive right to exercise jurisdiction”

over “members of the [U.S.] force and [members] of the civilian component.” Id. at 108 (BSA

Article 13.1). But the parties agreed that Afghanistan would “maintain[] the right to exercise

jurisdiction over United States contractors and United States contractor employees.” Id. at 109

(BSA Article 13.6).

       Several months after the BSA took effect, the Afghan Minister of Foreign Affairs wrote

to the U.S. Secretary of State once again to raise concerns about “the legal case of Afghan

national businessman, Mr. Hikmatullah Shadman.” Dkt. 274-1 at 33. The letter recounted the

“all-inclusive investigations” conducted by Afghanistan’s Prosecutor General, the requests that

were made to the United States for “evidence and documents in support of” the U.S. allegations

against Shadman, the Prosecutor General’s decision “to enter a judgment of acquittal and [to]

declare [Shadman’s] innocence through diplomatic channels,” and the various Afghan judicial

decisions. Id. It then asserted that the “actions taken by the US judicial organizations against

Mr. Shadman . . . are in clear violation of the” MTA, the BSA, and the Constitution of

Afghanistan. Id.

       Although the letter itself contained no analysis of the relevant issues, it attached a four-

page memorandum arguing that “Shadman and his family’s property are currently being pursued

in United States [c]ourts in matters over which Afghanistan possesses exclusive jurisdiction” and

demanding “immediate dismissal” of the case pending before this Court (as well as of a criminal

case pending against Shadman in the Eastern District of North Carolina). Id. at 35–38. In

support of the contention that the present dispute is subject to the “exclusive jurisdiction” of



                                                 10
Afghanistan, the memorandum points to Article 13.6 of the BSA, which, as noted above, affords

Afghanistan “the right to exercise jurisdiction over United States contractors and United States

contractor employees.” Id. at 109. And, in support its contention that any dispute over the scope

of that jurisdiction is nonjusticiable, it points to Article 24 of the BSA, which provides that

“[a]ny divergence in views or dispute regarding the interpretation or application of [the BSA]

shall be resolved through consultations between the Parties and shall not be referred to any

national or international court, tribunal, or other similar body, or any third party for settlement.”

Id. at 117. Based on this reading of the BSA, the memorandum asserts that the United States is

precluded from: (1) “[c]ontinuing to hold and failing to release to their respective legal

representatives any of the assets or property claimed by . . . Shadman or his family and AIB,”

including assets previously held by any Afghan bank; (2) “[c]ontinuing to assert U.S. . . .

jurisdiction over . . . Shadman or any of the assets or property claimed by him and his family or

AIB in U.S. Courts;” (3) “[c]ontinuing to oppose the Shadman Claimants[’] Motion for

Summary Judgment on grounds of Comity and Act of State filed and pending in the Civil

Forfeiture Case;” or (4) “[o]pposing . . . Shadman’s and his family’s and AIB’s claims to the

assets or property seized by the U.S. Government and pursued in the civil forfeiture case or

otherwise, and attempting to strike their claims.” Id. at 36–37.

                                 II. STANDARDS OF REVIEW

       A party must have standing throughout the litigation, see U.S. Parole Comm’n v.

Geraghty, 445 U.S. 388, 411 (1980), and must prove standing “with the manner and degree of

evidence required at the successive stages of the litigation,” Lujan v. Defenders of Wildlife, 504
U.S. 555, 561 (1992). Under Rule G of the Supplemental Rules for Admiralty or Maritime

Claims, a motion to strike a claim for lack of standing “may be presented as a motion for



                                                 11
judgment on the pleadings or as a motion to determine after a hearing or by summary judgment

whether the claimant can carry the burden of establishing standing by a preponderance of the

evidence.” Supp. R. G(8)(c)(ii)(B). As the issues have been framed by the parties, the summary

judgment standard applies to the United States’ motion to strike the Shadman Claimants’ claims

to the funds held in the AIB and Bank Alfalah U.S. interbank accounts, and the motion for

judgment on the pleadings standard applies to the United States’ motion to strike the claims of

the alleged “straw owners.”

       Summary judgment is proper “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A dispute is “genuine” is the evidence is such that a reasonable fact-finder could return a

verdict for the non-moving party, see Scott v. Harris, 550 U.S. 372, 380 (2007), and a fact is

“material” if it could affect the substantive outcome of the litigation, see Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). To survive a motion for summary judgment, the

nonmoving party must designate specific facts showing that there is a genuine issue for trial.

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). The nonmoving party’s opposition must

consist of more than unsupported allegations or denials, and must instead be supported by

affidavits, declarations, or other competent evidence setting forth specific facts showing that

there is a genuine issue for trial. See Fed. R. Civ. P. 56(c); Celotex, 477 U.S. at 324. A verified

complaint is treated as an affidavit for purposes of deciding a summary judgment motion. See

Neal v. Kelly, 963 F.2d 453, 457 (D.C. Cir. 1992). Thus, to prevail on the motions to strike, the

Shadman Claimants must present “specific facts, . . . which for purposes of the summary

judgment motion will be taken to be true,” Lujan, 504 U.S. at 561, and which show by a

preponderance of the evidence that they have standing to claim the assets at issue.



                                                 12
       The standard for resolving a motion for judgment on the pleadings is “virtually identical”

to the standard applicable to motions to dismiss for failure to state a claim under Rule 12(b)(6).

Haynesworth v. Miller, 820 F.2d 1245, 1254 (D.C. Cir. 1987), abrogated on other grounds by

Hartman v. Moore, 547 U.S. 250 (2006). The Court will thus “accept as true all of the factual

allegations contained in the [claim],” United States v. All Assets Held at Bank Julius Baer & Co.,

Ltd., 772 F. Supp. 2d 205, 208 (D.D.C. 2011) (alteration in original) (quoting Erickson v.

Pardus, 551 U.S. 89, 94 (2007)), construe the claim “liberally in the [claimants’] favor,” and

“grant [the claimants] the benefit of all inferences that can be derived from the facts alleged,” id.

(alterations in original) (quoting Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir.

1994)). But the Court need not accept the claimants’ legal conclusions, or draw inferences that

are not supported by the facts alleged in the claim. Id.

       Different standards also apply to the Shadman Claimants’ two motions. Their motion to

dismiss for lack of jurisdiction based on the bilateral security agreement arises under Federal

Rule of Civil Procedure 12(b)(1). “In appropriate cases,” the Court may “dispose of a motion to

dismiss for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1) on the complaint

standing alone.” Herbert v. Nat’l Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992). The Court

may also, “where necessary, . . . consider the complaint supplemented by undisputed facts

evidenced in the record, or the complaint supplemented by undisputed facts plus the court’s

resolution of disputed facts.” Id. The Shadman Claimants’ motion for summary judgment based

on the act of state doctrine and international comity, in contrast, must be evaluated under the

summary judgment standard, described above.




                                                 13
                                              III. ANALYSIS

       Four motions are currently pending before the Court. The United States has filed two

motions to strike pursuant to Rule G(8)(c) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions. The first of these motions (Dkt. 234) seeks to strike all of

the Shadman Claimants’ claims to the defendant assets seized in the United States from the

interbank accounts of AIB and Bank Alfalah for lack of Article III standing. According to that

motion, the Shadman Claimants’ lack any cognizable stake in these funds because the

government of Afghanistan has compelled AIB and Bank Alfalah to release the corresponding

funds held at those banks, and thus the Shadman Claimants already have unfettered access to the

funds that they deposited. The United States’ second motion (Dkt. 182) is more limited and

merely seeks to strike the claims of Shadman’s brothers and two companies—Faizy Elham

Brothers, Ltd. and Everest Faizy Logistics Services—on the ground that these claimants are

“straw owners” for Shadman such that they, too, lack Article III standing.

       The Shadman Claimants, in turn, have filed two motions. Their first motion (Dkt. 274)

asserts that the Court lacks jurisdiction because Afghanistan has asserted exclusive jurisdiction

over this matter, thereby giving rise to a dispute with the United States under Article 13.6 of the

BSA (addressing Afghan jurisdiction over U.S. contractors) and, more importantly, requiring

that the United States and Afghanistan resolve any dispute regarding the scope of their respective

jurisdiction through the exclusive mechanism of diplomatic “consultations,” as required by

Article 24 of the BSA (addressing disputes regarding the interpretation of the BSA). Their

second motion (Dkt. 138) sounds similar themes, but, rather than invoking the BSA or any other

international agreement, it asserts that the act of state doctrine and principles of international




                                                  14
comity require this Court to defer to the orders and decisions of the Attorney General of

Afghanistan and the Afghan courts.

         The Court will consider each of the four pending motions in turn.

A.       Motion to Strike Claims Relating to AIB and Bank Alfalah

         The United States first moves to strike the claims of Shadman Claimants to the funds

seized from the U.S. interbank accounts held by AIB and Bank Alfalah. Those funds correspond

to amounts that had been deposited in accounts held by three of the Shadman Claimants at AIB

and Bank Alfalah. According to the United States, the Shadman Claimants lack Article III

standing to seek release of the funds seized in these U.S. interbank accounts because they already

have unfettered access to and control over the corresponding funds held at AIB and Bank

Alfalah. Dkt. 234 at 7–8. As a result, even if the Court were to order the release of these

defendant funds, the Shadman Claimants would gain nothing; the money would go to AIB and

Bank Alfalah, and the order would have no effect, direct or indirect, on any account maintained

by or for the benefit of the Shadman Claimants. For this reason, the United States asserts, the

Shadman Claimants have suffered no redressable injury through the seizure of the U.S. interbank

funds.

         “[T]he requirement that a litigant have standing to invoke the authority of a federal court

is,” of course, “an essential and unchanging part of the case-or-controversy requirement of

Article III.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 (2006) (internal quotation mark

omitted). The requirement applies as much to intervenors or claimants in civil forfeiture actions

as to any other party in federal court. See, e.g., United States v. Emor, 785 F.3d 671, 676 (D.C.

Cir. 2015). This means that, as an “irreducible constitutional minimum,” the claimant asserting

standing must be able to show (1) “an injury in fact” that is both “concrete and particularized”



                                                  15
and “actual or imminent, not conjectural or hypothetical;” (2) “a causal connection between the

injury and the conduct complained of;” and (3) that it is “likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Lujan, 504 U.S. at 560–61

(internal citations and quotation marks omitted).

       At this stage of the proceeding, the claimants have the burden of identifying “specific

facts” sufficient to establish Article III standing. The problem for the Shadman Claimants is that

the “specific facts” that they posit—and that their evidence supports—are at odds with the

requirements of Article III. They candidly acknowledge that “[b]oth AIB and Bank Alfalah

[have] discharged their obligations to the Shadman Claimants . . . at the direction of

Afghanistan.” Dkt. 237 at 4; see also Dkt. 181 at 16; Dkt. 212-1 at 3–4. The evidence,

moreover, confirms that the Afghan Attorney General ordered AIB and Bank Alfalah to release

the funds that they held on behalf of the Shadman Claimants. Dkt. 138-5 at 2, 4; Dkt. 212-1 at

2–3 (Zian Aff. ¶ 2). And it shows that Bank Alfalah has, in fact, “returned” the $3,939,141 at

issue to Shadman and his brothers, id. at 4 (Zian Aff. ¶ 5), and that, to the extent any funds

remain deposited at AIB, those funds are, as a matter of Afghan law, fully available to the

Shadman Claimants, see Dkt. 41 at 4 (AIB Verified Claim, ¶ 13).

       It is also undisputed that, as a matter of Afghan law, neither Bank Afalah nor AIB has

any recourse against the Shadman Claimants to recover the amounts seized in the U.S. interbank

accounts. That, in fact, is precisely what Bank Alfalah attempted to do before the Afghan courts,

and it lost before the trial court, the appellate court, and the Supreme Court of Afghanistan. Dkt.

212-3 at 21; Dkt. 212-5 at 9–10. Similarly, AIB asserts in its verified claim that, under Afghan

law, it “does not have the right to ‘set-off’ or debit Shadman’s accounts based on the seizure of

the” funds in the U.S. interbank accounts. Dkt. 41 at 4 (AIB Verified Claim, ¶ 13(d)).



                                                 16
Accordingly, far from carrying their burden of demonstrating that the seizure of the funds held in

the U.S. interbank accounts on behalf of AIB and Bank Alfalah has caused them a concrete

injury in fact that would “likely” be redressed by a favorable judgment, the Shadman Claimants

embrace the conclusion that they already have access to and control over all of the funds that

they deposited in the corresponding accounts at AIB and Bank Alfalah. In short, although a

favorable verdict might benefit AIB and Bank Alfalah, it would not redress any actual, concrete

injury the Shadman Claimants suffered.

       The Shadman Claimants do not dispute any of this, but nonetheless argue that they have a

“colorable claim” to the funds seized from these U.S. interbank accounts, Dkt. 237 at 5; that if

the Court strikes their claims for lack of standing, “there will be no claimant with standing to

ensure the integrity of the forfeiture proceedings,” id. at 9; that they were injured by the seizure

of their funds “prior to the foreign banks’ discharges,” id. at 7; that they are seeking a “set off for

the government’s unlawful withholding and destruction of company property and failure to pay

fully for the contract services performed,” id. at 7–8; and that they have an interest in “clearing

their name,” id. at 9. None of this, however, is sufficient to show that the Shadman Claimants

have Article III standing to challenge the seizure of the funds held in the U.S. interbank accounts

on behalf of AIB and Bank Alfalah.

       1.      Section 981(k)

       The Shadman Claimants first argue that they have a “colorable claim to the [d]efendant

properties” under 18 U.S.C. § 981(k). See Dkt. 237 at 5–7. That subsection provides that, “if

funds are deposited into an account at a foreign financial institution”—here, the Shadman

Claimants’ deposits at AIB and Bank Alfalah—and if that foreign financial institution “has an

interbank account in the United States with a covered financial institution” then “the funds shall



                                                  17
be deemed to have been deposited into the interbank account in the United States.” 18 U.S.C. §

981(k)(1)(A). As the Shadman Claimants stress, § 981(k) further provides that the “owner of the

funds deposited in the account at the foreign financial institution . . . may contest the forfeiture

by filing a claim.” Id. § 981(k)(3). The term “owner,” in turn, is defined to mean “the person

who was the owner . . . of the funds that were deposited into the foreign financial institution . . .

at the time such funds were deposited,” id. § 981(k)(4)(B)(i), but may also include the foreign

financial institution if the forfeiture action is premised on “wrongdoing committed by the foreign

financial institution,” or if the foreign financial institution can show that it had “discharged all or

part of its obligation to the prior owner of the funds” prior to the seizure of the funds held in the

interbank account, id. § 981(k)(4)(B)(ii). Based on this, the Shadman Claimants argue that

because they owned the funds deposited at AIB and Bank Alfalah “at the time [those] funds were

deposited,” and because AIB and Bank Alfalah are not charged with any wrongdoing and did not

release the relevant deposits “prior to the seizure” of the funds held in the interbank accounts,

they are the sole “owners” of the funds under § 981(k), and thus they have Article III standing to

challenge the seizure. That argument, however, as explained below, confuses statutory standing

under § 981(k) with the creation of a property interest sufficient to confer constitutional standing

under Lujan and its progeny.

       In a prior opinion in this matter, the Court considered the question of AIB’s statutory

standing under § 981(k). See United States v. Sum of $70,990,605, 128 F. Supp. 3d 350, 354–62

(D.D.C. 2015). As the Court explained there, the interbank system allows foreign banks—and

their depositors—to make use of “interbank” or “correspondence” accounts in the United States

to facilitate the transfer of funds between jurisdictions. Id. at 354–55. Under this system, if a

depositor in Country A wants to transfer funds to a recipient in Country B, the foreign



                                                  18
depositor’s local bank can instruct the U.S. bank at which it holds an interbank account to

transfer the requested amount of money to the U.S. bank in which the bank in Country B

maintains an interbank account. After the bank in Country B is notified of this transfer, it can

then transfer a corresponding amount to the recipient’s local account in Country B. Id. This

system allows for more efficient transfers of funds between banks located in different countries,

but it also, at least in theory, provides the U.S. government with a tool for reaching the proceeds

of allegedly criminal acts committed outside the United States by seizing functionally equivalent

funds held in the United States. Id.

       Prior to the enactment of § 981(k), however, “a major . . . loophole” in the U.S. forfeiture

laws prevented law enforcement from making effective use of this tool. 147 Cong. Rec. 19,528

(2001) (Statement of Sen. Levin). At that time, funds deposited in U.S. interbank accounts were

“considered to be the funds of the foreign bank itself,” and thus the foreign bank could obtain

release of the funds by showing that the bank was a so-called “innocent owner” of the funds. Id.

As one Senator explained, that was “a strange reason for letting the foreign depositor who was

engaged in wrongdoing escape forfeiture.” Id. Congress, accordingly, enacted § 981(k) to treat

“the correspondent account . . . as if it were the foreign bank itself, and the funds in the

correspondent account were debts owed to the foreign bank’s customers.” H.R. Rep. No. 107-

250, pt. 1, at 58 (2001) (committee report on H.R. 3004, later incorporated into the USA

PATRIOT Act, H.R. 3162, 107th Cong. (2001) (enacted)). In this manner and, in particular, by

depriving the foreign bank of statutory standing to challenge the seizure of funds unless the

foreign bank was itself charged with wrongdoing or had discharged the foreign deposits before

the seizure of the interbank funds, Congress was able to close the “innocent owner” loophole.




                                                  19
          It is a leap too far, however, to conclude from this history and the language of § 981(k)

that Congress intended to confer a property right on foreign depositors, which would permit

them to double the value of their foreign deposits—that is, to withdraw the funds deposited at the

foreign bank and also to obtain the functionally equivalent deposits contained in the

correspondent account. The Shadman Claimants contend that Congress intended just that, as

evidenced by the fact that § 981(k) grants a foreign bank standing to file a claim but only if it

“discharged all or part of its obligation to the” foreign depositor “prior to the . . . seizure” of the

interbank accounts funds. 18 U.S.C. § 981(k)(4)(B)(ii)(II) (emphasis added). But, after the

interbank seizure, according to the Shadman Claimants, nothing in § 981(k) permits a “change

[in] the ownership identify” of the seized assets. Dkt. 237 at 6. That is, in fact, what the statute

says. The problem for the Shadman Claimants, however, is that the statutory definition of

“owner” is limited to the question of who may file a claim under § 981(k)—that is, it is directed

solely at the issue of statutory standing. It does not purport to create or to transfer any

substantive property right. Congress did not provide, for example, that if the United States were

to stipulate to the release of the seized interbank assets that the Shadman Claimants would have a

right, under § 981(k), to recover those assets from AIB and Bank Alfalah, notwithstanding the

fact that AIB and Bank Alfalah have already discharged their obligations to the Shadman

Claimants. Yet, without such a property interest, they cannot show that they have a redressable

claim.3

          According to the Shadman Claimants, this conclusion leaves a troubling gap because the

Court has already held that AIB lacks statutory standing to challenge the seizure of at least


3
  Cf., e.g., United States v. Craft, 535 U.S. 274, 278 (2002) (“The federal tax lien statute itself
‘creates no property rights but merely attaches consequences, federally defined, to rights created
under state law.’”) (quoting United States v. Bess, 357 U.S. 51, 55 (1958)).

                                                   20
$147,938.59 of the $4,330,287.00 deposited at Standard Chartered Bank. See Sum of

$70,990,605, 128 F. Supp. 3d at 365. Thus, the Shadman Claimants argue, “[i]f the Court also

strikes [their] claim to the same funds for lack of constitutional standing, there will be no

claimant with standing to ensure the integrity of the forfeiture proceeding and challenge the

traceability of the defendant properties as proceeds of criminal activity at a subsequent merits

hearing.” Dkt. 237 at 9. But the absence of an alternative claimant does not relieve the Shadman

Claimants of the need to show that they can satisfy the dictates of Article III standing. As the

Supreme Court has repeatedly emphasized, “[t]he assumption that if [claimants] have no

standing to sue, no one would have standing, is not a reason to find standing.” Schlesinger v.

Reservists Comm. to Stop the War, 418 U.S. 208, 227 (1974); Valley Forge Christian College v.

Americans United for Separation of Church and State, Inc., 454 U.S. 464, 489 (1982) (quoting

Schlesinger, 418 U.S. at 227 ); Clapper v. Amnesty Int’l. USA, 133 S. Ct. 1138, 1154 (2013)

(same). It is far from clear, moreover, that striking the Shadman Claimants’ claims to the U.S.

interbank accounts held on behalf of AIB and Bank Alfalah will insulate the United States’ core

allegations of fraud from review. Most notably, the United States has not moved to strike the

Shadman Claimants’ claims to the funds held for the benefit of Emirates NBD Bank at its

interbank account at Deutsche Bank Trust Company Americas.4 Compare Dkt. 24 (Shadman

Claimants’ verified claim) with Dkts. 182, 234 (U.S. motions to strike).


4
  In addition, although the Court expresses no view on the merits of such a contention, a bank
with Article III standing might plausibly argue that, by releasing the foreign deposits to the
Shadman Claimants, the bank became subrogated to their claim. Cf. United States v. BCCI
Holdings (Luxembourg), S.A., 48 F.3d 551, 554 (D.C. Cir. 1995) (“A bank liquidator, however,
stands in the shoes of the bank it represents and enjoys precisely the same rights and interests.”).
Under such a scenario, the bank would stand in the shoes of the Shadman Claimants and would
thus be unable to assert the type of innocent owner defense that Congress sought to foreclose.
But, unlike the Shadman Claimants, it might be able to show that it would directly benefit from
successfully challenging the seizure of the funds held in the interbank accounts.

                                                 21
       2.      Separate Claims Against the United States

       Next, the Shadman Claimants argue that they “suffered actual injury” due to (1) the

earlier seizure of their funds and their inability to invest or utilize these funds during this period

of time, and (2) “the government’s unlawful withholding and destruction of company property

and failure to pay fully for the contract for services performed.” Dkt. 237 at 7–8. They fail to

explain, however, how these asserted injuries have anything to do with whether the funds seized

from the U.S. interbank accounts should be released. Without addressing whether the Shadman

Claimants have colorable claims against the United States, the Court simply concludes that they

have failed to identify any authority indicating that it is appropriate to assert claims of this type

in an in rem forfeiture proceeding or that, in any event, the existence of a counterclaim or set-off

provides a basis to overcome a lack of Article III standing on the principal claim.

       3.      Reputational Damage

       Finally, the Shadman Claimants assert that they have a “legally colorable interest in

rebutting the government’s spurious allegations that their property was traceable to criminal

activity,” that interest “does not disappear merely because they may have access to or control the

funds.” Dkt. 237 at 9. Otherwise, the Shadman claimants say, they would be “block[ed] . . .

from clearing their name with respect to the property at issue.” Id. That argument is wrong on

the facts and on the law. As a factual matter, as noted above, the United States has not moved to

strike all of the Shadman Claimants’ claims. Accordingly, absent some further action by the

Court, the Shadman Claimants will continue to have a cognizable interest in the case—albeit a

reduced one—and will remain free to offer proof that Shadman did not engage in the fraudulent

activity alleged in the third amended verified complaint.




                                                  22
       But even if the present motion were to dispose of the Shadman Claimants’ entire stake in

the case, their argument would still fail as a matter of law. D.C. Circuit case law “makes clear

that where reputational injury is the lingering effect of an otherwise moot aspect of a lawsuit, no

meaningful relief is possible and that injury cannot satisfy the requirements of Article III”

standing to challenge that action. Foretich v. United States, 351 F.3d 1198, 1212 (D.C. Cir.

2003); see also Anderson v. Carter, 802 F.3d 4, 10 (D.C. Cir. 2015); McBryde v. Comm. to

Review Circuit Council Conduct & Disability Orders, 264 F.3d 52, 57 (D.C. Cir. 2001);

Penthouse Int’l, Ltd. v. Meese, 939 F.2d 1011, 1019 (D.C. Cir. 1991). It makes no difference,

moreover, that the pending motion is framed in terms of standing, as opposed to mootness; both

doctrines require the same personal stake in a claim and simply differ in whether that assessment

is made at the outset or during the course of the litigation. See, e.g., Geraghty, 445 U.S. at 397.

Applying the Foretich rule here, it is evident that the Shadman Claimants’ asserted reputational

injury is insufficient to support their standing to seek release of the U.S. interbank funds held on

behalf of AIB and Bank Alfalah. That asserted reputational injury is, at best, a “secondary

effect” of the action the Shadman Claimants seek to challenge, and they have filed to identify

any “‘tangible, concrete effect’” of the that action that is “susceptible to judicial correction.”

McBryde, 264 F.3d at 57 (quoting Penthouse Int’l., 939 F.2d at 1019).

       Accordingly, the Court will grant the motion of the United States to strike the Shadman

Claimants’ claims to the funds held in the U.S. interbank accounts on behalf of AIB and Bank

Alfalah for lack of Article III standing.

B.     Motion to Strike Claims of Alleged Straw Owners

       The United States also moves to strike the claims of Shadman’s brothers—Rohullah

Faizy and Najibullah Sadullah (“Najibullah”)—and two companies—Faizy Elham Brothers, Ltd.



                                                  23
and Everest Faizy Logistics Services—on the ground that they are merely “straw owners” for

Shadman. Dkt. 182. The scope of this motion is narrowed somewhat by the Court’s decision

striking the Shadman Claimants’ claims to the funds held in the U.S. interbank accounts on

behalf of AIB and Bank Alfalah. That decision leaves only two U.S. interbank accounts, both

held for the benefit of Emirates NBD Bank at Deutsche Bank Trust Company Americas. Dkt.

225 at 3–4, ¶ 8(b), (c). The first corresponds to those Emirates NBD Bank accounts “controlled

by or for the benefit of Hikmatullah Shadman, including but not limited to, account number

xxxxxxxxxxxxxxxxxxx2002 in the name of Hekmat Shadman General Trading LLC.” Id. at 3,

¶ 8(b). As to that account, the Shadman Claimants have submitted a verified claim attesting that

Shadman is the beneficial owner of the funds, Dkt. 24 at 11, 12, ¶¶ 21, 24. Because the United

States’ “straw owner” motion does not include Shadman, Hikmat Shadman Logistices Services

Company, or Hekmat Shadman General Trading LLC, this interbank account is not at issue.

       As a result, all that remains for purposes of the “straw owner” argument is the U.S.

interbank account at Deutsche Bank Trust Company Americas that corresponds to “any account

at Emirates NBD Bank in the name of Yaser Elham.” Dkt. 225 at 4, ¶ 8(c). The Shadman

Claimants assert that Yaser Elham is also known as Najibullah, Dkt. 24 at 15; Dkt. 34-1 at 12,

and that he is the beneficial owner of the funds in this account, Dkt. 189 at 8. The United States

does not dispute Elham’s identity, but it argues that he is “nothing more than [a] ‘straw’ owner[]

who took title to property to shield” Shadman and Hikmat Shadman Logistics Services

Company. Dkt. 182 at 10. According to the United States, Najibullah has suffered no

redressable injury and thus lacks Article III standing. Id.

       Each claimant in a civil forfeiture action must have both statutory and Article III standing

with respect to each asset in which he or she asserts an interest. See, e.g., Emor, 785 F.3d at 676.



                                                 24
Under § 981(k), “the owner of the funds deposited into the account at the foreign financial

institution . . . may contest the forfeiture by filing a claim,” 18 U.S.C. §981(k)(3), which, in turn,

must “identify the specific property being claimed” and “state the claimant’s interest in such

property,” id § 983(a)(2)(C). And, for purposes of Article III, each claimant must have suffered

a “concrete and particularized” “injury in fact” that “is fairly traceable to” seizure of the specific

property and that will likely “be redressed by a favorable decision.” United States v. 8 Gilcrease

Lane, 641 F. Supp. 2d 1, 4 (D.D.C. 2009) (quoting Friends of the Earth, Inc. v. Laidlaw Envtl.

Servs., 528 U.S. 167, 180–81 (2000). The claimant’s burden of establishing standing varies,

moreover, “with the manner and degree of evidence required at the successive stages of the

litigation.” Lujan, 504 U.S. at 561. For present purposes, the United States concedes that its

motion to strike Najibullah’s claim should be reviewed under the same standard applicable to a

motion for judgment on the pleadings under Federal Rule of Civil Procedure 12(c). Dkt. 182 at

3. The Court will, accordingly, accept the allegations of the claim as true. See Thompson v.

District of Columbia, 530 F.3d 914, 915 (D.C. Cir. 2008). But, because the motion challenges

the Court’s jurisdiction, the Court will also consider “undisputed facts evidenced in the record.”

See Achagzai v. Broad. Bd. of Governors, 170 F. Supp. 3d 164, 173 (D.D.C. 2016) (citing

Herbert, 974 F.2d at 197).

       It is not normally difficult for the putative owner of assets subject to forfeiture to

establish statutory and constitutional standing. See United States v. Cambio Exacto, S.A., 166
F.3d 522, 527 (2d Cir. 1999) (“[A]n owner of property seized in a forfeiture action will normally

have standing to challenge the forfeiture.”); United States v. Any & All Funds on Deposit in

Account Number XXXXX-XXXXXXXX at HSBC Bank Plc, 55 Corp. St., Coventry, U.K., held in

the Name of Jittisopa Siriwan, & any Prop. Traceable Thereto, 87 F. Supp. 3d 163, 167 (D.D.C.



                                                  25
2015) (“Siriwan”). But that is not always the case. Courts have recognized that “[p]ossession of

mere legal title,” without more, “by one who does not exercise dominion and control over the

property is insufficient even to establish standing to challenge a forfeiture.” United States v. One

Parcel of Land, Known as Lot 111-B, 902 F.2d 1443, 1444 (9th Cir. 1990) (quoting United

States v. A Single Family Residence, 803 F.2d 625, 630 (11th Cir. 1985)). Where such a straw

owner holds title to the property “for somebody else,” the straw owner is not, in fact, injured

“when the property is taken.” Cambio Exacto, 166 F.3d at 527. The relevant question, then, is

not merely whether the claimant’s name appears on the title—or on the bank account—but

whether he will suffer a “‘distinct and palpable injury to himself’ . . . that is the direct result of”

the forfeiture and that is “likely to be redressed” if the claimant is successful in the litigation. Id.

(citations omitted); see also United States v. 500 Del. St., 113 F.3d 310, 312 (2d Cir. 1997).

        An assertion by the government that a plaintiff is a straw owner does not require the

claimant to “prove his case to establish standing to bring suit.” United States v. $38,570 U.S.

Currency, 950 F.2d 1108, 1112 (5th Cir. 1992). Rather, at this stage in the litigation, the

claimant need only show that he has “at least a facially colorable interest in the proceedings.” Id.

(quoting U.S. v. $321,470 in U.S. Currency, 874 F.2d 298, 302 (5th Cir. 1989)); accord, e.g.,

United States v. $557,933.89, More or Less, in U.S. Funds, 287 F.3d 66, 78 (2d Cir. 2002)

(Sotomayor, J.); Siriwan, 87 F. Supp. 3d at 166. Here, the Court concludes that Najibullah has

made this minimal showing.

        The Shadman Claimants have submitted a verified claim asserting ownership in, among

other assets, the funds deposited at Deutsche Bank Trust Company Americas corresponding to

the amounts deposits as Emirates NBD Bank “in the name of Yaser Elham,” Dkt. 24 at 11, ¶ 18,

and they have submitted evidence that Yaser Elham and Najibullah are one and the same.



                                                   26
Moreover, although their claim lacks the same allegation of “beneficial owners[hip]” in that

particular account that they asserted with respect to other accounts, see id. at 12, ¶ 25 (asserting

beneficial ownership in accounts held “in the name of Faizy Elham Brothers, Ltd.”), that

omission is most reasonably attributed to the fact that the account at issue, unlike the others, was

assertedly held in Najibullah’s own name, and not in the name of a company. In any event, the

verified claim unambiguously asserts that the Shadman Claimants “were owners of the funds at

the time those funds were deposited in the foreign banks,” id. at 8, ¶ 5, and Najibullah is the only

person or entity identified with respect to the relevant Emirates NBD Bank account, Dkt. 225 at

4, ¶ 8(c); Dkt. 24 at 11, ¶ 18.

        In response, the United States makes a single argument: that the Shadman Claimants have

admitted that “Najibullah [is a] straw owner[] for [his] brother” Shadman. Dkt. 182 at 1. In

support of that contention, the United States points to evidence that, after the United States

initiated this action, Shadman transferred funds from the AIB accounts that were under his

control to accounts “purportedly controlled by his brothers,” Dkt. 182 at 6–7; Dkt. 28 at 33, ¶ 44,

and to the Shadman Claimants’ characterization of the reason for those transfers contained in a

brief filed in the early stages of this litigation, Dkt. 182 at 7. It is worth quoting the relevant

portion of that brief in whole:

        First, the Government asserts that Claimants have “actively thwarted attempts to
        restrain the Defendant assets” (Doc 31, pp 1-2). This is a factual mischaracterization.
        After the U.S. Government’s original seizure of the alleged criminal proceeds from Mr.
        Shadman and HSLSC in late 2012 and after a full investigation was conducted, the
        Afghanistan government and a U.S. military tribunal in Afghanistan both found no
        criminal wrongdoing and completely released the seized monetary funds. Reasonably
        relying on this legal exoneration and complete release of funds, Mr. Shadman sought
        to continue his legitimate business operation; however, because the U.S. Government
        still possessed the entirety of his business property and refused to return it, Mr.
        Shadman transferred the previously seized monetary funds to his brothers’ business
        entities in order to continue business operations and attempt to provide for his family
        (Doc 27-1, ¶ 54). It is these transfers of the previously seized, but freely released
        monetary funds, that the Government now mischaracterizes as actively thwarting the

                                                   27
       Government restraints. But for the Government’s wrongful seizure of HSLSC’s entire
       business, such transfers would not have been necessary and would not have occurred.

Dkt. 33 at 7, ¶ 4 (emphasis added).

       From this statement, the United States concludes that the Shadman Claimants have

conceded that Shadman “entered into sham transactions to transfer the proceeds of his

contracting fraud to his brothers to prevent the United States from seizing his ill-gotten gains.”

Dkt. 182 at 8. The Court is not in a position to decide, based on the current record, whether or

not the transfers were a sham. It is clear, however, that the Shadman Claimants have conceded

no such thing. The first two sentences of the paragraph on which the United States relies, in fact,

assert just the opposite—they say that the Shadman Claimants were not engaged in an effort to

“thwart[] attempts to restrain the [d]efendant assets”—and the remainder of the paragraph merely

asserts that the transfers were made “in order to continue business operations and [to] attempt to

provide for [Shadman’s] family.” Dkt. 33 at 7, ¶ 4. To be sure, the paragraph does state that,

“[b]ut for the Government’s wrongful seizure of [Hikmat Shadman Logistics Service

Company’s] entire business, such transfers would not have been necessary,” id., but the context

surrounding that statement shows that it was meant simply to refer to the fact that the United

States had “stopped all [Hikmat Shadman Logistic Services Company’s] operations when [it]

confiscated all the business’s documents and equipment in October 2012,” Dkt. 28 at 33, ¶ 44.

In short, the Court cannot conclude from the Shadman Claimants’ “concession” that the transfers

were a sham.

       For present purposes, the Court merely holds that Najibullah has shown that he has a

“colorable interest” in the defendant assets. Once the record is more fully developed, the United

States will have a further opportunity to argue that Najibullah is a straw owner, and Najibullah

will have an opportunity to argue that he possesses a genuine interest in the funds at issue. At


                                                 28
that later stage of the litigation, the parties should be prepared to address whether Najibullah was

ever able to make use of the funds without Shadman’s consent, whether he made withdrawals or

transfers on his own accord, and whether Shadman has taken any actions evidencing a

continuing interest in the funds. See, e.g., United States v. $81,000, 189 F.3d 28, 37 (1st Cir.

1999) (concluding that John Bulger had standing to claim funds deposited by James “Whitey”

Bulger in account that Whitey opened in John’s name without consulting him, because the bank

statements were mailed to John, John made “withdrawals of significant amounts and stored the

money in his home,” John had physical possession of the checkbook “at almost all times,” and

John was the one who wrote checks drawn on the account); Siriwan, 87 F. Supp. 3d at 166–67

(concluding that the daughter of the former tourism minister of Thailand had standing to contest

the forfeiture of bank accounts held in her name, without evidence that she physically possessed

the bank statements, checkbook, or other documentation, because she made personal use of the

funds in the account). Absent that more detailed evidence, however, the Court cannot determine

whether Najibullah is the real owner of the funds at issue.

       The Court, accordingly, will deny without prejudice the United States’ motion to strike

Najibullah’s claim for lack of standing (Dkt. 182).

C.     Motion to Dismiss/Bilateral Security Agreement

       The Shadman Claimants move to dismiss the third amended verified complaint (Dkt.

225) pursuant to Rule 12(b)(1), asserting that Afghanistan “has claimed exclusive jurisdiction

over this case and any related cases.” Dkt. 274 at 5. In support of this motion, they rely on two

provisions contained in the Bilateral Security Agreement between Afghanistan and the United

States and on a letter from the Afghan Minister of Foreign Affairs to the U.S. Secretary of State.

The first of the two relevant provisions in the BSA is Article 13. Dkt. 274-1 at 108–09. Entitled



                                                 29
“Status of Personnel,” Article 13 addresses the respective jurisdiction of Afghanistan and the

United States over those engaged in or supporting U.S. operations in Afghanistan. Id. With

respect to members of United States forces and its “civilian component,” the United States

retains “the exclusive right to exercise jurisdiction over such persons in respect of any criminal

or civil offenses committed in the territory of Afghanistan.” Id. at 108. But, with respect to

contractors like Shadman and his companies, Article 13 provides: “Afghanistan maintains the

right to exercise jurisdiction over United States contractors and United States contractor

employees.” Id. at 109. The second relevant provision is Article 24. Id. at 117–18. That

provision, entitled “Disputes and Implementation,” states in relevant part:

       Any divergence in views or dispute regarding the interpretation or application of
       this Agreement shall be resolved through consultations between the Parties and
       shall not be referred to any national or international court, tribunal or other similar
       body, or any third party for settlement.

Id. at 117. Relying on these provisions, the letter from the Afghan Minister of Foreign Affairs,

and the accompanying memorandum, assert that the BSA grants Afghanistan “exclusive

jurisdiction over United States contractors and their employees;” that exclusive jurisdiction over

this case and any related matters, accordingly, “rests with Afghanistan;” that the U.S. is “without

authority” to continue to prosecute this case; and, finally, that Article 24 of the BSA commits

resolution of this jurisdictional dispute to the consultative process and precludes judicial

resolution. Id. at 33–38.

       According to the Shadman Claimants, the letter from the Afghan Minister of Foreign

Affairs effectively puts an end to this matter and requires the Court to order the prompt release of

the seized assets. Dkt. 274. That letter, in their view, signals an undeniable “divergence in

views” regarding the respective jurisdiction of Afghanistan and the United States over the

present dispute and constitutes a formal invocation of the BSA’s dispute resolution clause. Id. at

                                                 30
5–6. Invocation of the dispute resolution clause, they continue, bars the United States “from

asserting [U.S.] jurisdiction over these matters and over this case in any court,” leaving

resolution of the jurisdictional dispute to “the exclusive method mandated by the BSA”—

“diplomatic recourse.” Id. Thus, according to the Shadman Claimants, “this Court must

terminate its Orders, place all Parties back to the status quo prior to the case being filed, and

dismiss the case.” Id. at 6. They assert that “[n]o other measure will ensure that the United

States fully complies with its binding obligations assumed by the Executive Branch when it

entered into the BSA,” id., and that any further action by the Court in this matter would run afoul

of the political question doctrine, id. at 11–17.

       The Court starts from the premises that the President has the power, at least at times, to

make sole executive agreements, and that some, but not all, executive agreements are self-

executing. See L. Henkin, Foreign Affairs and the U.S. Constitution 219, 226–28 (2d ed. 1996)

(“Henkin”) (“At least some sole executive agreements, then, can be self-executing and have

some status as law of the land.”); see also Am. Ins. Ass’n v. Garamendi, 539 U.S. 396, 415

(2003); Dames & Moore v. Regan, 453 U.S. 654, 682–83 (1981). As Professor Henkin has

explained, “[t]he difference between self-executing and non-self-executing treaties”—and, the

Court might add, even more so the difference between self-executing and non-self-executing

executive agreements—“is commonly misunderstood.” Henkin at 203. Whether an international

agreement “is self-executing or not, it is legally binding on the United States.” Id.; see also

United States v. Pink, 315 U.S. 203, 230 (1942) (certain international agreements “have a similar

dignity” to treaties); United States v. Belmont, 301 U.S. 324, 330 (1937) (“[A]n international

compact . . . is not always a treaty which requires the participation of the Senate.”); Roeder v.

Islamic Republic of Iran, 333 F.3d 228, 238 (D.C. Cir. 2003) (“Executive agreements are



                                                    31
essentially contracts between nations, and like contracts between individuals, executive

agreements are expected to be honored by the parties.”). But, if the agreement “is not self-

executing, . . . it is not ‘a rule for the Court’” to apply, Henkin at 203, and it does not “itself give

rise to domestically enforceable federal law,” Medillín v. Texas, 552 U.S. 491, 505 n.2 (2008).

Moreover, even when an international agreement is “self-executing in the sense that [it] create[s]

federal law, the background presumption is that ‘[i]nternational agreements, even directly

benefiting private persons, generally do not create private rights.’” Id. at 506 n.3 (quoting

Restatement (Third) of Foreign Relations Law of the United States § 907 cmt. a (1986)).

        The United States does not dispute that the BSA is binding on the United States as a

matter of international law. See, e.g., Dkt. 277-1 at 3; Dkt. 277 at 4. It argues, however, that the

agreement has no bearing on this action for at least three reasons. First, it argues that the BSA is

not self-executing—that is, it does not create any judicially enforceable rights. Second, it argues

that the agreement does not give rise to any third-party rights; rather, according to the United

States, the obligations created in the agreement are owed only to the signatory states. Dkt. 277-1

at 3. Finally, it argues that, even if the BSA were judicially enforceable, by its plain terms the

agreement does not “grant exclusive jurisdiction to Afghanistan over [U.S.] . . . contractors,” but

“merely recognizes that Afghanistan maintains” concurrent jurisdiction over U.S. contractors and

their employees. Id. The Court agrees that the BSA is not judicially enforceable and that, even

if it were judicially enforceable in some circumstances, it does not create any third-party rights.

Those conclusions are more than sufficient to deny the Shadman Claimants’ motion. And given

the fact that the final question—whether the BSA grants Afghanistan concurrent or exclusive

jurisdiction over U.S. contractors and their employees—is currently the subject of diplomatic

consultations between Afghanistan and the United States, the Court declines to opine on that



                                                   32
question. To do so is not only unnecessary, but would needlessly inject the Court into an

ongoing diplomatic dispute.

       As an initial matter, the United States is plainly correct that the BSA is not self-

executing. There is not a great deal of guidance regarding when an executive agreement is

judicially enforceable. We know that, at least at times, an executive agreement must be given

domestic legal effect. See, e.g., Dames & Moore, 453 U.S. at 679–80. But the domestic legal

effect of executive agreements is on less certain ground than treaties or congressional-executive

agreements. See, e.g., Henkin at 227–28. The Court need not step into that fray, however,

because the D.C. Circuit has already spoken to a question that, in relevant respects, is on all fours

with this case.

       In Holmes v. Laird, 459 F.2d 1211 (D.C. Cir. 1972), the D.C. Circuit was called upon to

decide whether the NATO Status of Forces Agreement (“SOFA”) created judicially enforceable

rights. In that case, two U.S. soldiers were arrested in West Germany “on charges of attempted

rape and related offenses.” Id. at 1214. The United States allegedly investigated the matter and

concluded that “the evidence did not warrant prosecution.” Id. The Federal Republic of

Germany, however, exercised its right under the NATO SOFA to assert jurisdiction over the

soldiers, and they were subsequently indicted and convicted in the German courts. Id. Like the

BSA here, the relevant provisions of the NATO SOFA were “designed to avoid jurisdictional

clashes when military personnel of one country . . . are assigned to a . . . duty within the borders

of another.” Id. at 1212. This design, however, did not work perfectly in the Holmes case.

Rather, shortly before the German appellate court issued its decision, the two soldiers left

Germany without authorization and returned to the United States, then sought to enjoin the U.S.

“military from surrendering them to” Germany. Id. at 1214. In support of that effort, they



                                                 33
argued that they had been denied certain rights conferred by the NATO SOFA when tried in

Germany. Id.

       For reasons that apply here with equal force, the D.C. Circuit held that the NATO SOFA

was not judicially enforceable. The Court recognized that international agreements can, at times,

confer private rights and that “in the domestic realm courts are not only equipped to enforce self-

executing treaties affecting individual rights, but by virtue of the Supremacy Clause are required

to do so.” Id. at 1221–22. But, “when the corrective machinery specified in the treaty itself is

nonjudicial,” the U.S. courts are without power to act. Id. at 1222. The NATO SOFA was,

according to the D.C. Circuit, such an agreement because its “enforcement mechanism” was

limited to “diplomatic recourse.” Id. It specified:

       [A]ll differences between the Contracting Parties relating to the interpretation or
       application of [the NATO SOFA] shall be settled by negotiation without recourse
       to any outside jurisdiction.

Id. (quoting Agreement Between the Parties to the North Atlantic Treaty Regarding the Status of

Their Forces, June 19, 1951, 4 U.S.T. 1792, T.I.A.S. No. 2846 (effective Aug. 23, 1953), art.

XVI). From this, the Court of Appeals concluded that “intervention by an American court into

the matters of which [the soldiers] complain is foreclosed by the very terms of the document

from which the rights insisted upon are said to spring.” Id.

       The same is true here. The BSA is, in all but name, a SOFA, see Dkt. 274-2 at 6; Dkt.

277 at 16, and the BSA’s dispute resolution provision, like the NATO SOFA, commits any

dispute “regarding the interpretation or application” of the agreement solely to diplomatic

channels, Dkt. 274-1 at 117 (BSA Art. 24.1). It provides that “[a]ny divergence in views or

dispute regarding the interpretation or application of” the agreement must “be resolved through

consulations between” the signatory nations, and it expressly precludes referral of such a dispute



                                                34
“to any national or international court” for resolution. Id. That language could not be clearer—

the BSA is not judicially enforceable.

       Two appellate cases decided after Holmes reinforce this conclusion. In 1984, the Seventh

Circuit once again construed the NATO SOFA, and, like the D.C. Circuit, concluded that “the

recourse for such a treaty violation . . . is diplomatic, not judicial.” In re Burt, 737 F.2d 1477,

1488 (7th Cir. 1984). And less than two years ago, the Ninth Circuit construed similar language

contained in the U.S.-South Korea SOFA in precisely the same way. See Patterson v. Wagner,

785 F.3d 1277, 1283–85 (9th Cir. 2015). As the Ninth Circuit explained, “[l]ike the NATO

agreement, the [U.S.-South Korea] SOFA establishes an enforcement mechanism that is

‘diplomatic, not judicial.’” Id. at 1285 (quoting In re Burt, 737 F.3d at 1488).

       The Shadman Claimants do not take issue with the premise that disputes between the

United States and Afghanistan under the BSA must be resolved exclusively through diplomatic

means. Dkt. 274 at 5–6. But, in their view, that premise leads to precisely the opposite

conclusion from the one pressed by the United States. Thus, while the United States urges the

Court to conclude that the BSA is not judicially enforceable and, accordingly, has no bearing on

this case, the Shadman Claimants contend that the BSA’s diplomatic enforcement mechanism

divests this Court, and any other U.S. court, of jurisdiction to adjudicate this or any related case.

In their view, the only way to give meaning to the BSA’s diplomatic enforcement mechanism—

and, in particular, to its inclusion of disputes regarding the application of the BSA—is to treat

the United States as “estop[ped] . . . from pursuing any judicial remedies” once Afghanistan has

asserted “divergence of views.” Dkt. 274-2 at 9–10. That conclusion, however, turns the BSA’s

dispute resolution mechanism on its head.




                                                  35
       The United States has not invoked the BSA, and it has not asked that the Court interpret

or apply it in this case. Rather, it is the Shadman Claimants who rely on the BSA, and it is the

Shadman Claimants who seek specific judicial relief based on the BSA; they ask that the Court

terminate all of its orders, release the seized assets, and dismiss the action—all because, in their

view, the BSA compels those steps. Dkt. 274 at 5–6. That, however, is the very definition of

judicial enforcement of an agreement, and it cannot be squared with the language of the BSA or

the decisions in Holmes, Burt, and Patterson. It makes no difference, moreover, that the

Shadman Claimants seek to enforce the dispute resolution clause of the BSA, as opposed to a

substantive provision of the agreement. If anything, the irony of asking the Court to exercise its

authority to enforce the very provision that precludes “any national or international court” from

enforcing any provision of the BSA is particularly acute. Dkt. 274-1 at 117 (BSA Article 24.1).

       This is not to say that Afghanistan is without a remedy to the extent it believes that the

United States has breached the BSA by bringing—or, more accurately given the fact that the

BSA was not signed until years after this in rem action was brought and almost eighteen months

after the assets at issue were seized, by maintaining—this action. But, as the BSA provides, that

remedy is diplomatic, and not judicial. And, unsurprisingly, that is exactly the approach that the

Afghan government has followed. It has “sought to establish a diplomatic dialogue” with the

United States, “and the U.S. Department of State is in the process of carrying out appropriate

consulatations.” Dkt. 277-1 at 4. The Shadman Claimants’ efforts to bring that dispute to this

Court conflates the very distinction between judicial and diplomatic remedies that Article 24.1 of

the BSA enshrines, and it risks inserting the Court into a dispute that the signatory nations have

agreed should remain beyond the judiciary. That effort fails on its own terms.




                                                 36
       The Shadman Claimants’ invocation of the political question doctrine, moreover, fares no

better, and, indeed, it suffers from the same contradiction that underlies their interpretation of the

BSA; that is, it seeks to inject the Court into an international dispute based on a rule designed to

police the boundaries between the political branches and the judiciary. See Baker v. Carr, 369
U.S. 186, 210 (1962) (“The nonjusticiability of a political question is primarily a function of the

separation of powers.”). The political question doctrine is, of course, “a narrow exception” to

the rule that “the Judiciary has a responsibility to decide cases properly before it.” Zivotofsky ex.

rel. Zivotofsky v. Clinton, 566 U.S. 189, 195 (2012); see also Simon v. Republic of Hungary, 812
F.3d 127, 149–50 (D.C. Cir. 2016). As the Supreme Court has explained, “[a] controversy is

nonjusticiable—i.e., [it] involves a political question—where there is a ‘textually demonstrable

constitutional commitment of the issue to a coordinate political department[] or a lack of

judicially discoverable and manageable standards for resolving it.’” Nixon v. United States, 506
U.S. 224, 228 (1993) (quoting Baker, 369 U.S. at 217); see also Zivotofsky, 566 U.S. at 195

(quoting same). “The doctrine,” however, “is one of ‘political questions,’ not one of ‘political

cases,’” and thus should not be invoked in the absence of

       [1] a textually demonstrable constitutional commitment of the issue to a coordinate
       political department; [2] a lack of judicially discoverable and manageable standards
       for resolving it; [3] the impossibility of deciding without an initial policy
       determination of a kind clearly for nonjudicial discretion; [4] the impossibility of a
       court’s undertaking independent resolution without expressing lack of the respect
       due coordinate branches of government; [5] an unusual need for unquestioning
       adherence to a political decision already made; or [6] the potentiality of
       embarrassment from multifarious pronouncements by various departments on one
       question.


Baker, 369 U.S. at 217 (emphasis added). Here, these concerns are raised, if at all, by the

Shadman Claimants’ request that the Court apply the BSA to dismiss the action and to release

the seized assets.


                                                 37
       Under the view of the United States, the BSA has nothing to do with this case—at least as

far as the Court is concerned. To the extent it is at issue, that is a question for the Executive

Branch to address through diplomatic consultations. Under this view, the Court’s actions pose

no threat to any exclusive executive authority; the Court’s decision would be guided by

established—and clearly manageable—domestic legal standards; the Court would not be

required to make any nonjudicial policy determinations; and there would be no risk that the

Court might be required to make a pronouncement on a question of international diplomacy that

might conflict with that of the political branches or might otherwise demonstrate a lack of

respect for a coordinate branch of government. Under the Shadman Claimants’ view, in contrast,

the Court would be asked to step into an ongoing international dispute and to grant Afghanistan

the precise relief that it has sought through diplomatic channels, Dkt. 274-1 at 36–37—relief that

the U.S. Department of State has, at least to date, declined to provide. Although there may be

times when providing relief of this type in a judicial forum would be appropriate, it can hardly be

maintained that the Court’s refusal to apply a non-self-executing executive agreement

impermissibly injects the Court into an area textually committed by the Constitution to a

coordinate branch.

       Finally, even if the Court were to accept the premise that the BSA is justiciable, the

Shadman Claimants’ argument would suffer from an additional fatal flaw, which the Court need

only briefly mention: The BSA does not bestow any private rights on the Shadman Claimants.

As the Supreme Court has emphasized, “[i]nternational agreements, even those directly

benefiting private persons, generally do not create private rights.” Medillín, 552 U.S. at 506 n.3

(quoting Restatement (Third) of Foreign Relations Law of the United States § 907 cmt. a

(1986)); see also United States v. Khatallah, 160 F. Supp. 3d 144, 153 (D.D.C. 2016). And,



                                                  38
although this “background presumption” is not absolute, Medellín, 552 U.S. at 506 n.3, it can be

overcome only if the agreement itself reflects an intent to create judicially enforceable private

rights, see Restatement (Third) of Foreign Relations Law of the United States § 907 cmt a

(1986). Here, there is no basis to conclude that the BSA creates private rights. As a result, even

if the BSA were self-executing, the Shadman Claimants’ efforts to invoke it as a shield to this

litigation would fail.

        The Court therefore concludes that the BSA has no bearing on this action and,

accordingly, will deny the Shadman Claimants’ motion to dismiss the complaint for lack of

jurisdiction.

D.      Motion for Summary Judgment/Act of State and International Comity

        The Shadman Claimants also move for summary judgment on the basis of the act of state

doctrine and principles of international comity. The Court is, once again, unpersuaded.

        1.      Act of State Doctrine

        Under the act of state doctrine, federal and state courts in the United States must

“presume the validity of an ‘official act of a foreign sovereign performed within its own

territory.’” Republic of Austria v. Altmann, 541 U.S. 677, 713 (2004) (quoting W.S. Kirkpatrick

& Co., Inc. v. Envtl. Tectonics Corp. 493 U.S. 400, 405 (1990)). The doctrine applies when “the

relief sought or the defense interposed would [require] a court in the United States to declare

invalid the official act of a foreign sovereign performed within its own territory.” Kirkpatrick,

493 U.S. 405. Neither a statute nor the “text of the Constitution [requires] the act of state

doctrine.” Banco National de Cuba v. Sabbatino, 376 U.S. 398, 423 (1964). Rather, “its

continuing vitality depends on its capacity to reflect the proper distribution of the functions

between the judicial and political branches of the Government on matters bearing upon foreign



                                                 39
affairs.” Id. at 427–28. “As such, it operates as a rule of judicial restraint in decisionmaking, not

[as] a jurisdictional limitation like the political question doctrine,” Hourani v. Mirtchev, 796 F.3d
1, 12 (D.C. Cir. 2015), or as “some vague doctrine of abstention,” Kirkpatrick, 493 U.S. at 406.

       Although the Supreme Court’s “description of the jurisprudential foundation for the act

of state doctrine has undergone some evolution over the years,” id. at 404, the Court’s most

recent decisions have made clear that the doctrine is narrow in scope. Among other limitations,

it applies “only when the case turns on the validity or invalidity of a foreign official act”—it is

“not implicated” merely because “one possible outcome would logically imply that a foreign

official act was invalid,” unless “that implication is . . . itself a component of the reasoning

underlying the result.” John Harrison, The American Act of State Doctrine, 47 Geo. J. Int’l L.

507, 519 (2016) (hereinafter “Harrison”). Emphasizing this limitation, the Supreme Court

explained in Kirkpatrick how the act of state doctrine operated in four of its prior decisions: The

doctrine applied in Underhill v. Hernandez, 168 U.S. 250 (1897), because “holding the

defendant’s detention of the plaintiff to be tortious would have required denying legal effect to

acts of a military commander representing the authority” of a government that the United States

subsequently recognized, 493 U.S. at 405; the doctrine applied to a dispute over title to personal

property in Oetjen v. Central Leather Co., 246 U.S. 297 (1918), and Ricaud v. American Metal

Co., 246 U.S. 304 (1918), because the relief sought would have required the court to treat the

seizure and sale of the property in Mexico by the “legitimate Mexican government” as invalid;

and the doctrine applied in Sabbatino, 376 U.S. 398, because “upholding the defendant’s claim

to the funds [at issue] would have required a holding that Cuba’s expropriation of goods located

in Havana was null and void.” Kirkpatrick, 493 U.S. at 405–06. As exemplified by each of




                                                  40
these cases, the act of state doctrine applies only “when a court must decide—that is, when the

outcome of the case turns upon—the effect of official action by a foreign sovereign.”6 Id. at 406.

       According to the Shadman Claimants, the relief sought in this action would require the

Court to declare invalid several official acts of the government of Afghanistan, which fall into

two general categories: (1) orders relating to the release of seized funds, and (2) assertions of

exclusive jurisdiction over disputes relating to Shadman’s alleged fraud and the seized assets.

               a. Afghan Orders Relating to the Release of Seized Funds

       The first official act that the Shadman Claimants proffer is a March 17, 2013,

memorandum from Rahmatullah Nazari, Assistant in Scrutiny Affairs, Inspector General

Department, Office of the Attorney General of Afghanistan, to AIB. After recounting the

Inspector General Department’s earlier memorandum “regarding freezing assets” held in the

Shadman Claimants’ accounts at AIB, the memorandum continued:

       Recently the above mentioned companies [Hekmatullah Shadman Logistics
       Services Inc. and Faizi Ilham Brothers Ltd.] showed up for investigation process
       and there is an investigation regarding their case.

       Therefore, we are informing you about the situation and requesting [that you]
       legally release the blocks on their funds and [that you] inform us [of the result]
       officially.




6
  The D.C. Circuit has extended the act of state doctrine to cases in which a court in the United
States is called upon to adjudicate “the legality” of—and not merely “the validity” of—an
official act of a foreign state. See Hourani, 796 F.3d at 15; World Wide Minerals, Ltd. v.
Republic of Kazakhastan, 296 F.3d 1154, 1164–67 (D.C. Cir. 2002); Riggs Nat’l Corp. v.
Commissioner, 163 F.3d 1363, 1367–69 (D.C. Cir. 1999). That view finds support in the
Restatement (Third) of Foreign Relations Law of the United States § 443 (1987) (“Courts in the
United States will generally refrain . . . from sitting in judgment on . . . acts of a governmental
character done by a foreign state within its own territory and applicable there.”). But see
Harrison at 543–49 (arguing that the doctrine does not extend this far). This distinction,
however, has no bearing on the present dispute.

                                                 41
Dkt. 138-5 at 2 (last alteration in original); see also id. at 4. In a letter sent to the U.S.

Attorney General almost a year later, the Afghan Attorney General characterized this

memorandum as his “order” to release the frozen AIB accounts. Dkt. 138-3 at 3.

        According to the Shadman Claimants, the relief that the United States seeks in this action

would require invalidating this “order” “releasing the defendant assets.” That is incorrect for at

least two reasons. First, the March 17, 2013, memorandum is directed to AIB. Nothing in the

currently operative complaint, however, seeks to seize or to forfeit any funds held at AIB or,

indeed, at any bank located in, or otherwise under the jurisdiction of, Afghanistan. See Dkt. 225

at 3–4. To the contrary, Afghanistan has ordered that the funds held at AIB be released, Dkt.

138-5 at 2; that order has been implemented, Dkt. 237 at 4; and nothing in this action would

require the Court to question the validity or the lawfulness of the order of the Afghan Attorney

General releasing those funds. Second, the Shadman Claimants seek to avoid this difficulty by

arguing that “the United States bypassed the” March 17, 2013, memorandum “by seizing the

Afghan defendant assets through U.S. banks with contractual relationships with the Afghan

banks.” Dkt. 138-1 at 25. But, even if that contention were sufficient—and the Court doubts

that it is—it has been overtaken by the Court’s decision granting the motion of the United States

to strike the Shadman Claimants’ claims relating to the funds held in the U.S. interbank accounts

on behalf of AIB and Bank Afalah. See supra Part III A. That decision leaves only the

interbank funds held at Deutsche Bank Trust Company of Americas on behalf of Emirates Bank.

Those banks are located, respectively, in the United States (Dkt. 225 at 28) and Dubai (Dkt. 157

at 4), and thus, the Shadman Claimants no longer have any stake in the litigation relating to the

seizure of funds “through U.S. banks with contractual relationships with . . . Afghan banks.”




                                                   42
       The Shadman Claimants also contend that “the Supreme Court of Afghanistan issued a

judicial order to release the current defendant assets.” Dkt. 138-1 at 27. Notably, when the

Shadman Claimants filed their opening brief, they characterized this order as directed at the

defendant “assets in Afghanistan.” Id. In their reply brief, however, they shifted course, arguing

that “the Afghan Supreme Court’s judicial order released the present defendant assets identified

in Plaintiff’s second amended complaint,” Dkt. 159 at 8—that is, the interbank funds held in the

United States. In both briefs, the Shadman Claimants cite the same exhibit—the decision of the

“Legal and Judicial Committee of the Islamic Republic of Afghanistan’s Meeting.” Dkt. 138-3

at 17. That is the Committee chaired by President Karzai, which included the Chief Justice,

Minister of Justice, Attorney General, Advisor to the Director of the National Directorate of

Security, and Director of the Central Bank of Afghanistan, along with others. Id. The

“[a]genda” for the Committee meeting reflected that one topic for discussion was “Hekmatullah

Shadman’s complaint regarding closure of his bank accounts inside and outside the country by

the American sources and to prevent addressing his case in one of the courts in Washington.” Id.

       The results of the meeting are relatively clear, and, to the extent any material question

exists, the Shadman Claimants have not carried their burden on summary judgment. See

Celotex, 477 U.S. at 324. The minutes report:

       After every member of the committee shared their comments, it was decided that
       the bank accounts of Hekmatullah Shadman should be released inside the country.
       Also, the case of Hekmatullah Shadman should be assessed by the Supreme Court
       of the [Islamic Republic of Afghanistan] and in cooperation with the Attorney
       General and the Ministry of Foreign Affairs, necessary and lawful measures should
       be adopted and return of the case should be requested for assessment from the court
       in Washington.




                                                43
Dkt. 138-3 at 18 (emphasis added).7 Thus, in plain terms, the Committee directed the release of

the funds held “inside” Afghanistan, but did not direct—nor, presumably, could it have

directed—the release of funds held in the United States. With respect to those funds, the

Committee simply directed that the Afghan Attorney General and Minister of Foreign Affairs

“request[]” that the case pending before this Court be transferred to Afghanistan for

“assessment.” And, in fact, the record reflects that the Afghan Attorney General and Minister of

Foreign Affairs have engaged in diplomatic efforts requesting that the U.S. Department of

Justice forego the present litigation. See, e.g., Dkt. 138-3 at 3–5; Dkt. 274-1 at 33–38. None of

this, however, demonstrates the existence of an “official act” of the government of Afghanistan

purporting to order or direct the release of the funds that are currently at issue—that is, the funds

held in the United States at Deutsche Bank on behalf of Emirates Bank.

       The Court, accordingly, is not called upon to sit in judgment of the validity—or

lawfulness—of an “official act” purporting to release the defendant funds.

               b. Assertions of Exclusive Jurisdiction

       The Shadman Claimants further contend that the request for relief in this case would

require the Court to declare invalid several claims of “exclusive jurisdiction” embodied in

official acts of the government of Afghanistan. They point to a “decree” from the Office of the

Attorney General of Afghanistan asserting that “[i]t is the authority of Afghanistan courts to

handle the [fraud] case [against Shadman]” and that the “decree of [the U.S. court] is not

enforce[able] in Afghanistan.” Dkt. 138-4 at 3 (Inspector General Admin. Directorate); see also



7
  Given the Court’s ruling, it need not address the apparent tension between the Shadman
Claimants’ characterization of the Committee’s decision as a decision of the Supreme Court of
Afghanistan, Dkt. 138-1 at 27, and the Committee’s direction that “the Supreme Court of”
Afghanistan should “assess[]” the matter, Dkt. 138-3 at 18.

                                                 44
Dkt. 138-8 at 7–8 (Misbah Decl. ¶¶ 12, 23). They also point, once again, to the decision of the

Legal and Judicial Committee, which asserted that “the case of Hekmatullah Shadman should be

assessed by the Supreme Court [of Afghanistan].” Dkt. 138-3 at 6; see also id. at 17–18. In

reply, they point to a decision from “the Afghan Commercial Court of Kabul Province,” which

they assert “also claimed exclusive jurisdiction for Afghanistan over th[e] present civil forfeiture

action.” Dkt. 159 at 7; see also Dkt. 138-3 at 6 (letter from Afghan Ministry of Foreign Affairs

referring to “a letter . . . dated . . . 19 January 2014 . . . sent by the General Directorate of Appeal

Court in Kabul Province”); Dkt. 159-1 at 4 (Supp. Misbah Decl. ¶ 17) (referring to same). And,

finally, in their subsequent motion to dismiss (Dkt. 274 at 22), they supplement the pending

motion and point to the April 17, 2016, letter from the Afghan Minister of Foreign Affairs to the

U.S. Secretary of State invoking the BSA and asserting that the seizure of the assets in the

Emirates Bank’s U.S. correspondence accounts and the continued “process[ing]” of this case are

“against Afghanistan’s expectations and laws.” Dkt. 274-1 at 33.

        As an initial matter, the Court is not convinced that any of these materials support the

Shadman Claimants’ contention that the Afghan government has entered an order or decree that

purports to divest this Court of jurisdiction to adjudicate the pending in rem action against assets

located in the United States. There is no evidence, for example, that the “decree” from the

Afghan Attorney General contemplated litigation in the United States against defendant assets

located exclusively in the United States. The decision of the Legal and Judicial Committee,

moreover, merely asserted that “the case of Hekmatullah Shadman should be assessed by the

Supreme Court of” Afghanistan, and did not order or decree that the jurisdiction of the Afghan

courts was exclusive; to the contrary, as noted above, the Committee appears to have

contemplated that the “return” of the Shadman case to Afghanistan would be addressed through



                                                  45
diplomatic channels. Likewise, the only description of the decision from the Afghan

Commercial Court of Kabul Province that the Shadman Claimants identify is contained in the

letter to the U.S. Secretary of State from the Afghan Ministry of Foreign Affairs, and that letter

merely refers to a “a letter . . . dated . . . 19 January 2014 . . . sent by the General Directorate of

Appeals Court in Kabul Province,” and provides no relevant detail.8 And, finally, the letter from

the Afghan Minister of Foreign Affairs cannot be construed, by any stretch, to constitute an order

or decree; it was a diplomatic communication.

        The act of state doctrine is an affirmative defense, see United States v. Sum of

$70,990,605, 4 F. Supp. 3d 189, 204 (D.D.C. 2014), and thus the Shadman Claimants bear the

burden of demonstrating that the undisputed facts support application of the defense, id. (citing

Smith-Haynie v. District of Columbia, 155 F.3d 575, 578 (D.C. Cir. 1998)). As a result, any

uncertainty, ambiguity, or incompleteness in the record must be construed against them, and, for

that reason alone, they are not entitled to summary judgment based on any purported decree or

order of the Afghan government asserting exclusive jurisdiction over this matter.

        The argument over Afghanistan’s purported exclusive jurisdiction, moreover, also fails as

a matter of law for one simple reason: an assertion is not an act. Thus, even if the Shadman

Claimants could identify a decree or order from the government of Afghanistan asserting

exclusive jurisdiction over the adjudication of this in rem action against assets located in the



8
  The Court has considered whether the Shadman Claimants intend to refer to the decision of the
Commercial Court of Kabul Province in the litigation between Shadman and his brother and
Bank Alfalah, see Dkt. 212-3 at 21, which was affirmed by the intermediate court and the
Supreme Court of Afghanistan, id., but the Court can find no support for that conclusion in the
materials cited by the Shadman Claimants in support of their act of state argument. It is not the
Court’s role, moreover, to act like a “pig[] hunting for truffles buried in briefs or the record.”
Potter v. District of Columbia, 558 F.3d 542, 553 (D.C. Cir. 2003) (internal quotation mark
omitted) (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)).

                                                   46
United States, it would not be enough. They would also need to identify an act by the

government of Afghanistan the validity—or legality—of which this Court must decide. “[T]hat

is, . . . the outcome of the case [must] turn[] upon—the effect of [an] official action by” the

government of Afghanistan. Kirkpatrick, 493 U.S. at 406. They have not done so. A foreign

state acts, for example, when a military commander orders that someone be detained; when it

seizes and sells, nationalizes, or appropriates property, id. at 405–06; when it requires a bank to

pay tax on a transaction, Riggs Nat’l Corp., 163 F.3d at 1366–68; or when it publishes allegedly

defamatory material on an embassy website, Hourani, 796 F.3d at 15. It does not “act” in the

relevant sense, however, when it merely declares its position on an issue that reaches beyond its

borders and over which it lacks the power to dictate any actual consequences.

       To accept the Shadman Claimants’ invitation to construe the act of state doctrine to apply

here would drastically expand the scope of the rule; it would apply in virtually any case in which

a foreign government issues a formal decree or decision that declares that a position taken by a

litigant in a court in the United States is contrary to an international agreement or the laws of the

foreign state. Such a rule would not only break with centuries of practice and precedent, but

would undermine the core tenant of the act of state doctrine—that courts should respect “the

proper distribution of functions between the judicial and political branches of the Government on

matters bearing upon foreign affairs.” Sabbatino, 376 U.S. at 427–28. The fact that a case might

frustrate the expectations or views of a foreign state, moreover, is no reason for a court to

disregard the principle that “[c]ourts in the United States have the power, and ordinarily the

obligation, to decide cases and controversies properly presented to them.” Kirkpatrick, 493 U.S.

at 409. “The act of state doctrine does not establish an exception for cases or controversies that

may embarrass foreign governments, but merely requires that, in the process of deciding, the acts



                                                 47
of foreign sovereigns taken within their own jurisdiction shall be deemed valid.” Id. (emphasis

added).

                                               *    *   *

          The Shadman Claimants’ invocation of the act of state doctrine raises one remaining

issue that the United States contends should at least bolster the Court’s conclusion that the

doctrine is inapplicable here. To the extent the doctrine is premised on the “competency of

dissimilar institutions to make and implement particular kinds of decisions in the area of

international relations,” and on a concern that permitting courts to engage “in the task of passing

on the validity of foreign acts of state may hinder rather than further this country’s pursuit of

goals both for itself and for the communication of nations as a whole in the international sphere,”

Sabbatino, 376 U.S. at 423, the doctrine should have little or no purchase in litigation brought by

the Executive Branch, Dkt. 157 at 21–22. That position finds support in two recent decisions

from this Court. In United States v. All Assets Held in Account Number XXXXXXXX, 83 F.

Supp. 3d 360, 372 (D.D.C. 2015), Judge Bates held that the act of state doctrine did not warrant

dismissal of the action “[b]ecause th[e] action [was] brought on behalf of the United States to

enforce United States laws, [and] there [was] little concern that the Court’s decision” would

interfere with foreign relations. And, in United States v. One Gulfsteam G-V Jet Aircraft, 941 F.

Supp. 2d 1, 12 (D.D.C. 2013), Judge Contreras recognized that “[w]hen the Executive Branch

brings suit, . . . the doctrine’s rationale no longer applies.”

          A plurality of the Supreme Court took a similar view on a related, but distinct issue, in

First National City Bank v. Banco Nacional de Cuba, 406 U.S. 759, 768–70 (1972) (opinion of

Rehnquist, J.). There, the plurality concluded “that where the Executive Branch, charged as it is

with primary responsibility for the conduct of foreign affairs, expressly represents to the Court



                                                   48
that application of the act of state doctrine would not advance the interests of American foreign

policy, that doctrine should not be applied by the courts.” Id. at 768. A majority of the Court,

however, disagreed. See id. at 772 (Douglas, J., concurring in the result) (“[T]he Executive

Branch cannot by simple stipulation change a political question into a cognizable claim.”); id. at

773 (Powell, J., concurring in the judgment) (“I would be uncomfortable with a doctrine which

would require the judiciary to receive the Executive’s permission before invoking its

jurisdiction.”); id. at 788–89 (Brennan, J., dissenting) (joined by Stewart, Marshall, and

Blackmun, JJ.) (“The Executive Branch, however[] extensive its powers in the area of foreign

affairs, cannot by simple stipulation change a political question into a cognizable claim.”). And,

more recently, the Supreme Court declined to decide whether the act of state doctrine admits of

“an exception for cases in which the Executive Branch has represented that it has no objection to

denying validity to the foreign sovereign act.” Kirkpatrick, 493 U.S. at 405.

       This case, like the cases before Judges Bates and Contreras, presents a more compelling

basis for deferring to the political branches than that raised in Banco Nacional de Cuba. The

United States has not merely “stipulated” that the case is cognizable, and the Court is not asked

to turn to the Executive for “permission” to invoke its jurisdiction. Rather, the Executive Branch

has brought suit, and the question is whether permitting that suit to go forward is more or less

likely to inject the judiciary into a field beyond its institutional competence. The Executive

Branch, moreover, is not alone in making the judgment that suits of this nature will not unduly

trammel on foreign relations. It was Congress that created a mechanism for seizing assets held

in U.S. interbank accounts, even when doing so might predictably cause consternation in the

foreign jurisdiction where the correspondent account is located. And, indeed, Congress

recognized that application of the interbank provision might lead to “a conflict of law . . .



                                                 49
between the laws of the jurisdiction in which the foreign financial institution . . . is located and

the laws of the United States,” but deferred to the Executive Branch regarding whether

“suspension or termination” of the forfeiture action “would be in the interest and justice and

would not harm the national interests of the United States.” 18 U.S.C. § 981(k)(1)(B). At least

in this limited context, the Court is inclined to agree with the United States that the concern for

separation of powers and the conduct of foreign affairs that animates the act of state doctrine

carries minimal weight here. For present purposes, however, the Court need only conclude that,

as the United States urges, this consideration merely bolsters the conclusion already compelled

by the other flaws in the Shadman Claimants’ argument.

       2.      International Comity

       International comity is “the recognition which one nation allows within its territory to the

legislative, executive or judicial acts of another nation.” Hilton v. Guyot, 159 U.S. 113, 164

(1895). “The term ‘“comity” summarizes in a brief word a complex and elusive concept—the

degree of deference that a domestic forum must pay to the act of a foreign government not

otherwise binding on the forum.’” de Csepel v. Republic of Hungary, 714 F.3d 591, 606 (D.C.

Cir. 2013) (quoting Laker Airways v. Sabena, Belgian World Airlines, 731 F.2d 909, 937 (D.C.

Cir. 1984)). This concept does not admit of clear boundaries; rather, its application “varies

according to the factual circumstances surrounding each claim for its recognition.” Laker

Airways, 731 F.2d at 937. Ordinarily, a court in this country will give effect to a foreign

judgment, if the court is

       satisfied that . . . there has been opportunity for a full and fair trial abroad before a
       court of competent jurisdiction, conducting the trial upon regular proceedings, after
       due citation or voluntary appearance of the defendant, and under a system of
       jurisprudence likely to secure an impartial administration of justice between the
       citizens of its own country and those of other countries, and there is nothing to show
       either prejudice in the court, or in the system of laws under which it was sitting, or

                                                  50
       fraud in procuring the judgment, or any other special reason why the comity of this
       nation should not allow it full effect.

Hilton, 159 U.S. at 202 (emphasis added). One such “special reason,” dating “from the

earliest times,” “recognize[s] that the obligation of comity expires when the strong public

policies of the forum are vitiated”—or are threatened with vitiation—“by the foreign

act.” Laker Airways, 731 F.2d at 937.

       The Shadman Claimants content that, as a matter of international comity, the

Court should defer (1) to an Afghan “judicial order” and (2) to the Afghan government’s

assertion of exclusive jurisdiction.

               a. March 20, 2013 “Judicial Order”

       According to the Shadman Claimants, the Afghan Attorney General entered a “judicial

order” finding “that no evidence was found to meet the burden of proof for the civil forfeiture

allegations” raised by the United States, Dkt. 138-1 at 14, and they contend that the Court must

defer to that “final judgment” as a matter of international comity. In support of their major

premise, the Shadman Claimants rely on an expert declaration from Abdul Subhan Misbah, the

Vice President of the Afghanistan Lawyers Union. Dkt. 138-8 at 2. According to that

declaration, the Afghan Attorney General interpreted the request from the United States for

assistance in freezing the Shadman Claimants’ accounts in Afghanistan as a request that

Afghanistan conduct an “independent investigation into the U.S. government’s allegations

against . . . Shadman,” and he, accordingly, “submitted the case to [three] Afghan senior

prosecutors.” Id. at 9. The senior prosecutors then investigated the matter, allegedly provided

the United States with “notice and an opportunity to be heard through diplomatic channels,” and

ultimately made a recommendation to the Afghan Attorney General. Id. at 9–10. The expert

declaration further asserts that, after the “senior prosecutors found no evidence to support the

                                                51
forfeiture allegations,” “[t]hey . . . issued a judicial order for exoneration,” and the Afghan

Attorney General reviewed and approved that “order.” Id. at 10. Finally, the declaration asserts

that this procedure—including the issuance of a “judicial order” by the investigating

prosecutor—is consistent with Afghan law. Id. at 9.

       As the Shadman Claimants acknowledge, international comity “‘is an affirmative

defense’ for which the party seeking recognition of the judgment bears the burden of proof.” de

Csepel, 714 F.3d at 607 (quoting Taveras v. Taveraz, 477 F.3d 767, 783 (6th Cir. 2007)).

Accordingly, the Court cannot grant summary judgment in favor of the Shadman Claimants

unless it concludes that the record contains undisputed facts demonstrating that they have

established each of the essential elements of the defense, see Winston & Strawn, LLP v. McLean,

843 F.3d 503, 507 (2016)—that is, that “there has been opportunity for a full and fair trial abroad

before a court of competent jurisdiction, conducting the trial under regular proceedings, after due

citation or voluntary appearance of the defendant, . . . under a system of jurisprudence likely to

secure an impartial administration of justice,” Hilton, 159 U.S. at 202.

       The documentary evidence relied upon by the Shadman Claimants in support of their

international comity argument is both sparse and far from clear. Notwithstanding the

conclusions set forth in their expert declaration, there is little or no evidence that anything

resembling a trial occurred. To be sure, in some systems of jurisprudence the investigatory and

adjudicatory functions are combined. But, here, the United States argues with some support that

the Afghan Interim Criminal Procedures Code differentiates between the investigation,

indictment, trial and appeal of a criminal case. Dkt. 157 at 9–10. The “Primary Saranwal”—or

prosecutor—for example, conducts an investigation and decides whether to “submit to the Court

the act of indictment requesting the assessment by trial of the [defendant’s] criminal



                                                  52
responsibility.” Dkt. 157-2 at 18 (Article 39). In contrast, it is the court that conducts the trial

after receiving “the act of indictment.” Id. at 22 (Article 53). The Shadman Claimants counter

that “[t]he absence of a trial does not preclude international comity for executive orders and

legislative acts,” Dkt. 159 at 12, but they cite no authority for the improbable contention that a

criminal investigation is sufficient to trigger a comity defense. They also argue that the Afghan

Interim Criminal Procedures Code grants prosecutors “the authority to issue a judicial order in

cases where they find no evidence to produce an accusation letter.” Id. That proposition,

however, is contested, and, in any event, the label attached to the prosecutor’s decision not to

seek an indictment is unimportant. What matters is whether the prosecutor’s decision or

“decree” bears the hallmarks of “full and fair trial abroad before a court of competent

jurisdiction.” Hilton, 159 U.S. at 202. The Shadman Claimants have not carried their burden of

showing from the uncontested evidence that the investigation conducted here was in fact, if not

in name, a trial before a court.

       It is also far from clear that the Afghan prosecutors fully and finally exonerated Shadman

of committing the fraudulent and other unlawful acts alleged in this case. To start, the United

States amended its complaint after the Afghan investigation to include claims of bribery, fuel

theft, and wire fraud, see Dkt. 225 at 7–11 (Third Am. Compl. ¶¶ 21–37), and there is no reason

to believe that anyone in the government of Afghanistan ever considered those charges. But,

more importantly, the documentary evidence produced by the Shadman Claimants is subject to

reasonable dispute. The primary evidence they cite appears on two pages from the March 20,

2013, “decree.” Dkt. 138-4 at 2, 7. On the first page they cite, id. at 2, the Afghan prosecutors

concluded that, “[d]ue to lack of legal reasons, documents and evidence[]” the allegations against

Shadman were “untrustworthy and extoversive,” and that “in this situation, the motivating causes



                                                  53
of [the] criminal case . . . cannot be justified.” On the second page, id. at 7, the Attorney General

of Afghanistan approved the recommendation from the three senior prosecutors, explaining that

“provoking a criminal claim is not justifiable . . . because based on the content of the mentioned

note, the contracts have been signed based on mutual agreement of both parties through the

signing and commitment procedures.” The Shadman Claimants may well have more to support

their defense, but these references lack the clarity required to prevail at this stage of the

litigation.10

        Finally, the Shadman Claimants acknowledge that a comity defense requires that the

opposing party have had a fair opportunity to be heard in the foreign proceeding, Dkt. 138-1 at

12, but, again, none of the evidence that they cite is sufficient to support the entry of summary

judgment. They cite, for example, the letter from the Afghan Attorney General asserting that the

three senior prosecutors “asked [the United States] for supportive evidence to the accusation

from the U.S. legal and judicial bodies” and that the United States failed to answer that request.

Dkt. 138-3 at 3. And they cite a declaration (and accompanying exhibits) from an Afghan

official attesting that he “requested the U.S. government to provide evidence for the civil

forfeiture case against . . . Shadman to be considered during the Afghan investigation and

judicial proceeding.” Dkt. 159-3 at 2. Considered in the relevant context, however—and,

particularly in light of the claim of the United States that no trial ever occurred—the Court


10
    The Shadman Claimants’ expert appears to recognize that these primary sources are
insufficient, and, accordingly, relies instead on a letter from the Afghan Attorney General to the
U.S. Attorney General, which was sent almost a year after the alleged “judicial order” was
entered. Dkt. 138-8 at 10 (citing Dkt. 84-1 at 5). That letter asserts that, “[a]s a result of broad
and extensive investigation and review of the [relevant] allegations and other information related
to the case, I considered the . . . allegations illegal and baseless based on the judicial findings of
the prosecutors with respect to . . . Shadman’s innocence.” Dkt. 84-1 at 5. Although more
affirmative, this letter professes only to describe the findings described above; it can thus
explain, but not replace, the actual March 20, 2013, decree.

                                                  54
cannot conclude that this evidence demonstrates that the United States was invited to participate

in a trial. Rather, the United States had sent Afghanistan a request for mutual legal assistance,

seeking help in freezing certain bank accounts. Dkt. 225 at 18, ¶ 51. In response, the

government of Afghanistan requested additional information or support for that request. That

sequence of events, standing alone, does not establish that the United States was told that the

government of Afghanistan intended to conduct a trial to adjudicate the U.S.’s allegations of

wrongdoing by Shadman or that the United States was invited to participate in any such trial.

               b.      Respect for Afghan Law and Assertion of Exclusive Jurisdiction

       The Shadman Claimants also contend that principles of international comity require that

this Court defer to Afghan law and to the determinations of the Afghan Attorney General and the

Committee chaired by President Karzai that Afghanistan maintains exclusive jurisdiction over

this dispute. Dkt. 138-1 at 12–22. Their first contention—that the U.S. must defer to Afghan

law—however, principally repeats their contention that the government of Afghanistan entered a

final judgment, which they contend should be controlling in this case. That contention fails for

the reasons provided above. In addition, their contention that the United States has sought to

circumvent the Afghan “final judgment” by seizing assets held at interbank accounts in the

United States has it backwards—the government of Afghanistan acted within the realm of its

authority when it declined to freeze funds held in Afghanistan, but nothing cited by the Shadman

Claimants suggests that Afghanistan ever purported to assert authority to adjudicate an in rem

action brought against assets held exclusively in the United States.

       This, then, leaves the Shadman Claimants’ contention that international comity requires

this Court to defer to the “exclusive jurisdiction” of the Afghan legal system. The Court has

already addressed this contention in the context of the Shadman Claimants’ act of state



                                                55
argument, and it need not repeat its analysis here. In short, for the same reasons given above, the

Court is not convinced that any of the materials cited by the Shadman Claimants conclusively

show that the government of Afghanistan has entered an order or decree that purports to divest

this Court of jurisdiction to adjudicate the pending in rem action against assets located in the

United States. Moreover, even putting this failing aside, the Shadman Claimants have yet to

respond to the Court’s invitation—made over two years ago—to identify any “case law that

supports the argument that international comity requires a United States district court to abdicate

its jurisdiction in the face of a foreign court’s assertion of exclusive authority.” United States v.

Sum of $70,990,605, 991 F. Supp. 2d 154, 169 (D.D.C. 2013). Without any authority to the

contrary, the Court will continue to adhere to the fundamental principles that a federal court must

determine its own jurisdiction, see, e.g., Ortiz v. Fibreboard Corp., 527 U.S. 815, 831 (1999),

and “ordinarily” has both the power and “obligation[] to decide cases and controversies properly

presented to [it],” Kirkpatrick, 493 U.S. at 409.

                                          *         *     *

       Finally, the United States argues that international comity does not apply in a case, such

as this one, in which the Executive Branch has initiated the suit. Dkt. 157 at 21. That contention

parallels the similar argument made by the United States in opposition to the Shadman

Claimants’ act-of-state defense, and it, again, finds support in this Court’s precedents. In those

decisions, Judges Bates and Contreras rejected the international comity defenses in civil

forfeiture actions brought by the United States on the ground that the Executive “has already

done the balancing in deciding to bring the case in the first place.” All Assets Held in Account

No. XXXXXXXX, 83 F. Supp. 3d at 372; One Gulfstream, 941 F. Supp. 2d at 10. The argument

also finds support in Hilton itself, which includes an important proviso to the international



                                                    56
comity defense: The obligation of “nations to give effect to foreign laws” gives way when to do

so would be “prejudicial to their own rights and interests.” 159 U.S. at 165 (quoting Story,

Commentaries on the Conflict of Laws §§ 33–38).

       The precise formulation of this proviso, however, is not entirely clear. According to the

Court of Appeals for the Second Circuit, “courts will not extend comity to foreign proceedings

when doing so would be contrary to the policies or prejudicial to the interests of the United

States.” Pravin Banker Assocs., Ltd. v. Banco Polular Del Peru, 109 F.3d 850, 854 (2d Cir.

1997). Similarly, in a case involving a battle over control of parallel cases pending in the U.S.

and U.K courts, the D.C. Circuit declined to concede jurisdiction to the U.K. court and opined

that “[n]o nation is under an unremitting obligation to enforce foreign interests which are

fundamentally prejudicial to those of the domestic forum.” Laker Airways, 731 F.2d at 915, 937.

In a separate line of cases dealing with the enforcement of foreign judgments in the United States

in which the Executive Branch is not a party, however, the D.C. Circuit has recognized only “a

narrow ‘public policy’ exception” for cases “where the foreign judgment is ‘repugnant to

fundamental notions of what is decent and just in the State where enforcement is sought.’” de

Csepel, 714 F.3d at 606 (quoting Tahan v. Hodgson, 662 F.2d 862, 864 (D.C. Cir. 1981)).

       These distinct lines of authority might be reconciled by applying the repugnant-to-

fundamental-notions-of-decency-and-justice test to cases in which the Executive Branch is not a

party, and applying the broader public policy test to cases brought by the Executive Branch.

Such a rule would give added weight to the fact that a coordinate branch of government that

bears responsibility for the conduct of foreign relations has made the decision to bring the suit.

And, as discussed above with respect to the act of state doctrine, it would not require courts to

defer to the Executive Branch in defining their own jurisdiction; it would merely require courts



                                                 57
to give due weight to the fact that the Executive Branch has brought suit, presumably after

assessing the consequences for international comity. This case, moreover, presents a particularly

compelling context for applying such a rule. The United States is the alleged victim of a fraud

involving U.S. military operations overseas, and all of the defendant assets are located in the

United States. Given the uncertainty about the contours of the relevant exception to the

international comity defense, however, and given the other compelling reasons to reject the

Shadman Claimants’ motion for summary judgment, the Court will not—at least at this time—

premise its decision on that ground. Rather, as with the similar proviso to the act of state

doctrine, the Court need only hold that the strong public policy interest in permitting the United

States to bring suit to recover the alleged proceeds of a fraud against the United States simply

bolsters the Court’s conclusions.

       The Court will, accordingly, deny the Shadman Claimants’ motion for summary

judgment on grounds of international comity.




                                                 58
                                       CONCLUSION

       The motion of the United States to strike all of the Shadman Claimants’ claims relating to

assets held in U.S. interbank accounts on behalf of AIB and Bank Alfalah, Dkt. 234, is

GRANTED. The motion of the United States to strike Najibullah as a straw owner, Dkt. 182, is

DENIED without prejudice, and the motion of the United States to strike the other claims of the

Shadman brothers and their companies is DENIED as moot. The Shadman Claimants’ motion

to dismiss for lack of jurisdiction, Dkt. 274, and for summary judgment, Dkt. 138, are DENIED.

       SO ORDERED.



                                                    /s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge

Date: February 13, 2017




                                               59